Exhibit 10.1

 

EXECUTION COPY

 

$275,000,000

 

CREDIT AGREEMENT

 

among

 

PROTECTION ONE, INC.,

 

PROTECTION ONE ALARM MONITORING, INC.,

 

as Borrower,

 

The Several Lenders

 

from Time to Time Parties Hereto,

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Syndication Agent,

 

HARRIS NESBITT FINANCING, INC., LASALLE BANK NATIONAL ASSOCIATION, and
U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Documentation Agents,

 

and

 

BEAR STEARNS CORPORATE LENDING INC.,

 

as Administrative Agent

 

 

Dated as of April 18, 2005

 

 

 

 

BEAR, STEARNS & CO. INC. and LEHMAN BROTHERS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

 

 

 

 

 

1.1.

Defined Terms

 

 

1.2. [a05-7028_1ex10d1.htm#a1_2__082714]

Other Definitional Provisions [a05-7028_1ex10d1.htm#a1_2__082714]

 

 

 

 

 

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
[a05-7028_1ex10d1.htm#Section2_082719]

 

 

 

 

2.1. [a05-7028_1ex10d1.htm#a2_1_082722]

Term Commitments [a05-7028_1ex10d1.htm#a2_1_082722]

 

 

2.2. [a05-7028_1ex10d1.htm#a2_2_082725]

Procedure for Term Loan Borrowing [a05-7028_1ex10d1.htm#a2_2_082725]

 

 

2.3. [a05-7028_1ex10d1.htm#a2_3_082729]

Repayment of Term Loans [a05-7028_1ex10d1.htm#a2_3_082729]

 

 

 

 

 

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
[a05-7028_1ex10d1.htm#Section3_082735]

 

 

 

 

 

 

3.1. [a05-7028_1ex10d1.htm#a3_1_082737]

Revolving Commitments [a05-7028_1ex10d1.htm#a3_1_082737]

 

 

3.2. [a05-7028_1ex10d1.htm#a3_2_082742]

Procedure for Revolving Loan Borrowing [a05-7028_1ex10d1.htm#a3_2_082742]

 

 

3.3. [a05-7028_1ex10d1.htm#a3_3_082747]

Swingline Commitment [a05-7028_1ex10d1.htm#a3_3_082747]

 

 

3.4. [a05-7028_1ex10d1.htm#a3_4_082751]

Procedure for Swingline Borrowing; Refunding of Swingline Loans
[a05-7028_1ex10d1.htm#a3_4_082751]

 

 

3.5. [a05-7028_1ex10d1.htm#a3_5_082759]

Commitment Fees, etc. [a05-7028_1ex10d1.htm#a3_5_082759]

 

 

3.6. [a05-7028_1ex10d1.htm#a3_6_082804]

Termination or Reduction of Revolving Commitments
[a05-7028_1ex10d1.htm#a3_6_082804]

 

 

3.7. [a05-7028_1ex10d1.htm#a3_7_082807]

L/C Commitment [a05-7028_1ex10d1.htm#a3_7_082807]

 

 

3.8. [a05-7028_1ex10d1.htm#a3_8_082811]

Procedure for Issuance of Letter of Credit [a05-7028_1ex10d1.htm#a3_8_082811]

 

 

3.9. [a05-7028_1ex10d1.htm#a3_9_082817]

Fees and Other Charges [a05-7028_1ex10d1.htm#a3_9_082817]

 

 

3.10. [a05-7028_1ex10d1.htm#a3_10_082821]

L/C Participations [a05-7028_1ex10d1.htm#a3_10_082821]

 

 

3.11. [a05-7028_1ex10d1.htm#a3_11_082828]

Reimbursement Obligation of the Borrower [a05-7028_1ex10d1.htm#a3_11_082828]

 

 

3.12. [a05-7028_1ex10d1.htm#a3_12_082838]

Obligations Absolute [a05-7028_1ex10d1.htm#a3_12_082838]

 

 

3.13. [a05-7028_1ex10d1.htm#a3_13_082842]

Letter of Credit Payments [a05-7028_1ex10d1.htm#a3_13_082842]

 

 

3.14. [a05-7028_1ex10d1.htm#a3_14_082846]

Applications [a05-7028_1ex10d1.htm#a3_14_082846]

 

 

 

 

 

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
[a05-7028_1ex10d1.htm#Section4__082851]

 

 

 

 

 

 

4.1. [a05-7028_1ex10d1.htm#a4_1_082856]

Optional Prepayments [a05-7028_1ex10d1.htm#a4_1_082856]

 

 

4.2. [a05-7028_1ex10d1.htm#a4_2_082900]

Mandatory Prepayments and Commitment Reductions
[a05-7028_1ex10d1.htm#a4_2_082900]

 

 

4.3. [a05-7028_1ex10d1.htm#a4_3_082910]

Conversion and Continuation Options [a05-7028_1ex10d1.htm#a4_3_082910]

 

 

4.4. [a05-7028_1ex10d1.htm#a4_4_082919]

Limitations on Eurodollar Tranches [a05-7028_1ex10d1.htm#a4_4_082919]

 

 

4.5. [a05-7028_1ex10d1.htm#a4_5_082922]

Interest Rates and Payment Dates [a05-7028_1ex10d1.htm#a4_5_082922]

 

 

4.6. [a05-7028_1ex10d1.htm#a4_6_082929]

Computation of Interest and Fees [a05-7028_1ex10d1.htm#a4_6_082929]

 

 

4.7. [a05-7028_1ex10d1.htm#a4_7_082938]

Inability to Determine Interest Rate [a05-7028_1ex10d1.htm#a4_7_082938]

 

 

4.8. [a05-7028_1ex10d1.htm#a4_8_082942]

Pro Rata Treatment and Payments [a05-7028_1ex10d1.htm#a4_8_082942]

 

 

4.9. [a05-7028_1ex10d1.htm#a4_9_082950]

Requirements of Law [a05-7028_1ex10d1.htm#a4_9_082950]

 

 

4.10. [a05-7028_1ex10d1.htm#a4_10_082958]

Taxes [a05-7028_1ex10d1.htm#a4_10_082958]

 

 

--------------------------------------------------------------------------------


 

 

4.11. [a05-7028_1ex10d1.htm#a4_11_083008]

Indemnity [a05-7028_1ex10d1.htm#a4_11_083008]

 

 

4.12. [a05-7028_1ex10d1.htm#a4_12_083013]

Change of Lending Office [a05-7028_1ex10d1.htm#a4_12_083013]

 

 

4.13. [a05-7028_1ex10d1.htm#a4_13_083017]

Replacement of Lenders [a05-7028_1ex10d1.htm#a4_13_083017]

 

 

4.14. [a05-7028_1ex10d1.htm#a4_14__071918]

Evidence of Debt [a05-7028_1ex10d1.htm#a4_14__071918]

 

 

4.15. [a05-7028_1ex10d1.htm#a4_15__071943]

Illegality [a05-7028_1ex10d1.htm#a4_15__071943]

 

 

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES [a05-7028_1ex10d1.htm#Section5_072006]

 

 

 

 

 

 

5.1. [a05-7028_1ex10d1.htm#a5_1__072026]

Financial Condition [a05-7028_1ex10d1.htm#a5_1__072026]

 

 

5.2. [a05-7028_1ex10d1.htm#a5_2__072629]

No Change [a05-7028_1ex10d1.htm#a5_2__072629]

 

 

5.3. [a05-7028_1ex10d1.htm#a5_3_072711]

Corporate Existence; Compliance with Law [a05-7028_1ex10d1.htm#a5_3_072711]

 

 

5.4. [a05-7028_1ex10d1.htm#a5_4__072706]

Power; Authorization; Enforceable Obligations
[a05-7028_1ex10d1.htm#a5_4__072706]

 

 

5.5. [a05-7028_1ex10d1.htm#a5_5__072731]

No Legal Bar [a05-7028_1ex10d1.htm#a5_5__072731]

 

 

5.6. [a05-7028_1ex10d1.htm#a5_6__072746]

Litigation [a05-7028_1ex10d1.htm#a5_6__072746]

 

 

5.7. [a05-7028_1ex10d1.htm#a5_7__082221]

No Default [a05-7028_1ex10d1.htm#a5_7__082221]

 

 

5.8. [a05-7028_1ex10d1.htm#a5_8__082224]

Ownership of Property; Liens [a05-7028_1ex10d1.htm#a5_8__082224]

 

 

5.9. [a05-7028_1ex10d1.htm#a5_9__082227]

Intellectual Property [a05-7028_1ex10d1.htm#a5_9__082227]

 

 

5.10. [a05-7028_1ex10d1.htm#a5_10__082231]

Taxes [a05-7028_1ex10d1.htm#a5_10__082231]

 

 

5.11. [a05-7028_1ex10d1.htm#a5_11__082234]

Federal Regulations [a05-7028_1ex10d1.htm#a5_11__082234]

 

 

5.12. [a05-7028_1ex10d1.htm#a5_12__082239]

Labor Matters [a05-7028_1ex10d1.htm#a5_12__082239]

 

 

5.13. [a05-7028_1ex10d1.htm#a5_13__082242]

ERISA [a05-7028_1ex10d1.htm#a5_13__082242]

 

 

5.14. [a05-7028_1ex10d1.htm#a5_14__082247]

Investment Company Act; Other Regulations [a05-7028_1ex10d1.htm#a5_14__082247]

 

 

5.15. [a05-7028_1ex10d1.htm#a5_15__082250]

Subsidiaries [a05-7028_1ex10d1.htm#a5_15__082250]

 

 

5.16. [a05-7028_1ex10d1.htm#a5_16__082254]

Use of Proceeds [a05-7028_1ex10d1.htm#a5_16__082254]

 

 

5.17. [a05-7028_1ex10d1.htm#a5_17__082259]

Environmental Matters [a05-7028_1ex10d1.htm#a5_17__082259]

 

 

5.18. [a05-7028_1ex10d1.htm#a5_18__082304]

Accuracy of Information, etc. [a05-7028_1ex10d1.htm#a5_18__082304]

 

 

5.19. [a05-7028_1ex10d1.htm#a5_19__082308]

Security Documents [a05-7028_1ex10d1.htm#a5_19__082308]

 

 

5.20. [a05-7028_1ex10d1.htm#a5_20__082315]

Solvency [a05-7028_1ex10d1.htm#a5_20__082315]

 

 

5.21. [a05-7028_1ex10d1.htm#a5_21__082318]

Designated Senior Debt [a05-7028_1ex10d1.htm#a5_21__082318]

 

 

5.22. [a05-7028_1ex10d1.htm#a5_22__082320]

Regulation H [a05-7028_1ex10d1.htm#a5_22__082320]

 

 

 

 

 

SECTION 6. CONDITIONS PRECEDENT
[a05-7028_1ex10d1.htm#Section6_ConditionsPrecedent_082324]

 

 

 

 

 

 

6.1. [a05-7028_1ex10d1.htm#a6_1__082329]

Conditions to Initial Extension of Credit [a05-7028_1ex10d1.htm#a6_1__082329]

 

 

6.2. [a05-7028_1ex10d1.htm#a6_2__082344]

Conditions to Each Extension of Credit [a05-7028_1ex10d1.htm#a6_2__082344]

 

 

 

 

 

SECTION 7. AFFIRMATIVE COVENANTS
[a05-7028_1ex10d1.htm#Section7_AffirmativeCovenants_082349]

 

 

 

 

 

 

7.1. [a05-7028_1ex10d1.htm#a7_1__082353]

Financial Statements [a05-7028_1ex10d1.htm#a7_1__082353]

 

 

7.2. [a05-7028_1ex10d1.htm#a7_2__082417]

Certificates; Other Information [a05-7028_1ex10d1.htm#a7_2__082417]

 

 

7.3. [a05-7028_1ex10d1.htm#a7_3__082422]

Payment of Obligations [a05-7028_1ex10d1.htm#a7_3__082422]

 

 

7.4. [a05-7028_1ex10d1.htm#a7_4__082426]

Maintenance of Existence; Compliance [a05-7028_1ex10d1.htm#a7_4__082426]

 

 

7.5. [a05-7028_1ex10d1.htm#a7_5__082428]

Maintenance of Property; Insurance [a05-7028_1ex10d1.htm#a7_5__082428]

 

 

7.6. [a05-7028_1ex10d1.htm#a7_6__082432]

Inspection of Property; Books and Records; Discussions
[a05-7028_1ex10d1.htm#a7_6__082432]

 

 

--------------------------------------------------------------------------------


 

 

7.7. [a05-7028_1ex10d1.htm#a7_7__082435]

Notices [a05-7028_1ex10d1.htm#a7_7__082435]

 

 

7.8. [a05-7028_1ex10d1.htm#a7_8__082442]

Environmental Laws [a05-7028_1ex10d1.htm#a7_8__082442]

 

 

7.9. [a05-7028_1ex10d1.htm#a7_9__082447]

Interest Rate Protection [a05-7028_1ex10d1.htm#a7_9__082447]

 

 

7.10. [a05-7028_1ex10d1.htm#a7_10__082451]

Additional Collateral, etc. [a05-7028_1ex10d1.htm#a7_10__082451]

 

 

7.11. [a05-7028_1ex10d1.htm#a7_11__082501]

Further Assurances [a05-7028_1ex10d1.htm#a7_11__082501]

 

 

7.12. [a05-7028_1ex10d1.htm#a7_12__082506]

Post-Closing Obligations [a05-7028_1ex10d1.htm#a7_12__082506]

 

 

 

 

 

SECTION 8. NEGATIVE COVENANTS
[a05-7028_1ex10d1.htm#Section8_NegativeCovenants_082602]

 

 

 

 

 

 

8.1. [a05-7028_1ex10d1.htm#a8_1__082606]

Financial Condition Covenants [a05-7028_1ex10d1.htm#a8_1__082606]

 

 

8.2. [a05-7028_1ex10d1.htm#a8_2__082617]

Indebtedness [a05-7028_1ex10d1.htm#a8_2__082617]

 

 

8.3. [a05-7028_1ex10d1.htm#a8_3__082624]

Liens [a05-7028_1ex10d1.htm#a8_3__082624]

 

 

8.4. [a05-7028_1ex10d1.htm#a8_4__082635]

Fundamental Changes [a05-7028_1ex10d1.htm#a8_4__082635]

 

 

8.5. [a05-7028_1ex10d1.htm#a8_5__082640]

Disposition of Property [a05-7028_1ex10d1.htm#a8_5__082640]

 

 

8.6. [a05-7028_1ex10d1.htm#a8_6__082644]

Restricted Payments [a05-7028_1ex10d1.htm#a8_6__082644]

 

 

8.7. [a05-7028_1ex10d1.htm#a8_7__082649]

Capital Expenditures; Net Cash Investment Costs
[a05-7028_1ex10d1.htm#a8_7__082649]

 

 

8.8. [a05-7028_1ex10d1.htm#a8_8__082653]

Investments [a05-7028_1ex10d1.htm#a8_8__082653]

 

 

8.9. [a05-7028_1ex10d1.htm#a8_9__093225]

Optional Payments and Modifications of Certain Debt Instruments
[a05-7028_1ex10d1.htm#a8_9__093225]

 

 

8.10. [a05-7028_1ex10d1.htm#a8_10_093229]

Transactions with Affiliates [a05-7028_1ex10d1.htm#a8_10_093229]

 

 

8.11. [a05-7028_1ex10d1.htm#a8_11__093232]

Sales and Leasebacks [a05-7028_1ex10d1.htm#a8_11__093232]

 

 

8.12. [a05-7028_1ex10d1.htm#a8_12__093235]

Hedge Agreements [a05-7028_1ex10d1.htm#a8_12__093235]

 

 

8.13. [a05-7028_1ex10d1.htm#a8_13__093237]

Changes in Fiscal Periods [a05-7028_1ex10d1.htm#a8_13__093237]

 

 

8.14. [a05-7028_1ex10d1.htm#a8_14__093240]

Negative Pledge Clauses [a05-7028_1ex10d1.htm#a8_14__093240]

 

 

8.15. [a05-7028_1ex10d1.htm#a8_15__093244]

Clauses Restricting Subsidiary Distributions
[a05-7028_1ex10d1.htm#a8_15__093244]

 

 

8.16. [a05-7028_1ex10d1.htm#a8_16__093248]

Lines of Business [a05-7028_1ex10d1.htm#a8_16__093248]

 

 

8.17. [a05-7028_1ex10d1.htm#a8_17__093250]

Limitations on the Activities of Holdings [a05-7028_1ex10d1.htm#a8_17__093250]

 

 

 

 

 

SECTION 9. EVENTS OF DEFAULT [a05-7028_1ex10d1.htm#Section9__093256]

 

 

 

 

 

SECTION 10. THE AGENTS [a05-7028_1ex10d1.htm#Section10__085227]

 

 

 

 

 

 

10.1. [a05-7028_1ex10d1.htm#a10_1__085612]

Appointment [a05-7028_1ex10d1.htm#a10_1__085612]

 

 

10.2. [a05-7028_1ex10d1.htm#a10_2__093305]

Delegation of Duties [a05-7028_1ex10d1.htm#a10_2__093305]

 

 

10.3. [a05-7028_1ex10d1.htm#a10_3__093308]

Exculpatory Provisions [a05-7028_1ex10d1.htm#a10_3__093308]

 

 

10.4. [a05-7028_1ex10d1.htm#a10_4__093312]

Reliance by Agents [a05-7028_1ex10d1.htm#a10_4__093312]

 

 

10.5. [a05-7028_1ex10d1.htm#a10_5__093316]

Notice of Default [a05-7028_1ex10d1.htm#a10_5__093316]

 

 

10.6. [a05-7028_1ex10d1.htm#a10_6__093320]

Non-Reliance on Agents and Other Lenders [a05-7028_1ex10d1.htm#a10_6__093320]

 

 

10.7. [a05-7028_1ex10d1.htm#a10_7__093325]

Indemnification [a05-7028_1ex10d1.htm#a10_7__093325]

 

 

10.8. [a05-7028_1ex10d1.htm#a10_8__093330]

Agent in Its Individual Capacity [a05-7028_1ex10d1.htm#a10_8__093330]

 

 

10.9. [a05-7028_1ex10d1.htm#a10_9__093334]

Successor Administrative Agent [a05-7028_1ex10d1.htm#a10_9__093334]

 

 

10.10. [a05-7028_1ex10d1.htm#a10_10__085936]

Agents Generally [a05-7028_1ex10d1.htm#a10_10__085936]

 

 

10.11. [a05-7028_1ex10d1.htm#a10_11__085933]

The Lead Arrangers [a05-7028_1ex10d1.htm#a10_11__085933]

 

 

10.12. [a05-7028_1ex10d1.htm#a10_12__085931]

Withholding Tax [a05-7028_1ex10d1.htm#a10_12__085931]

 

 

--------------------------------------------------------------------------------


 

SECTION 11. MISCELLANEOUS [a05-7028_1ex10d1.htm#Section11__085943]

 

 

 

 

 

 

11.1. [a05-7028_1ex10d1.htm#a11_1_090008]

Amendments and Waivers [a05-7028_1ex10d1.htm#a11_1_090008]

 

 

11.2. [a05-7028_1ex10d1.htm#a11_2__090051]

Notices [a05-7028_1ex10d1.htm#a11_2__090051]

 

 

11.3. [a05-7028_1ex10d1.htm#a11_3__093346]

No Waiver; Cumulative Remedies [a05-7028_1ex10d1.htm#a11_3__093346]

 

 

11.4. [a05-7028_1ex10d1.htm#a11_4__093349]

Survival of Representations and Warranties [a05-7028_1ex10d1.htm#a11_4__093349]

 

 

11.5. [a05-7028_1ex10d1.htm#a11_5__093351]

Payment of Expenses and Taxes [a05-7028_1ex10d1.htm#a11_5__093351]

 

 

11.6. [a05-7028_1ex10d1.htm#a11_6__090310]

Successors and Assigns; Participations and Assignments
[a05-7028_1ex10d1.htm#a11_6__090310]

 

 

11.7. [a05-7028_1ex10d1.htm#a11_7__093404]

Adjustments; Set-off [a05-7028_1ex10d1.htm#a11_7__093404]

 

 

11.8. [a05-7028_1ex10d1.htm#a11_8__093409]

Counterparts [a05-7028_1ex10d1.htm#a11_8__093409]

 

 

11.9. [a05-7028_1ex10d1.htm#a11_9__093412]

Severability [a05-7028_1ex10d1.htm#a11_9__093412]

 

 

11.10. [a05-7028_1ex10d1.htm#a11_10_093414]

Integration [a05-7028_1ex10d1.htm#a11_10_093414]

 

 

11.11. [a05-7028_1ex10d1.htm#a11_11_090702]

GOVERNING LAW [a05-7028_1ex10d1.htm#a11_11_090702]

 

 

11.12. [a05-7028_1ex10d1.htm#a11_12_090715]

Submission To Jurisdiction; Waivers [a05-7028_1ex10d1.htm#a11_12_090715]

 

 

11.13. [a05-7028_1ex10d1.htm#a11_13_093418]

Acknowledgments [a05-7028_1ex10d1.htm#a11_13_093418]

 

 

11.14. [a05-7028_1ex10d1.htm#a11_14_093423]

Releases of Guarantees and Liens [a05-7028_1ex10d1.htm#a11_14_093423]

 

 

11.15. [a05-7028_1ex10d1.htm#a11_15_093428]

Confidentiality [a05-7028_1ex10d1.htm#a11_15_093428]

 

 

11.16. [a05-7028_1ex10d1.htm#a11_16_093433]

WAIVERS OF JURY TRIAL [a05-7028_1ex10d1.htm#a11_16_093433]

 

 

11.17. [a05-7028_1ex10d1.htm#a11_17_093435]

Delivery of Addenda [a05-7028_1ex10d1.htm#a11_17_093435]

 

 

11.18. [a05-7028_1ex10d1.htm#a11_18_093438]

Subordination of Intercompany Indebtedness [a05-7028_1ex10d1.htm#a11_18_093438]

 

 

11.19. [a05-7028_1ex10d1.htm#a11_19_093442]

USA PATRIOT Act [a05-7028_1ex10d1.htm#a11_19_093442]

 

 

ANNEX: [a05-7028_1ex10d1.htm#AnnexA_093511]

 

 

 

 

 

A [a05-7028_1ex10d1.htm#PricingGrid_095046]

 

Pricing Grid [a05-7028_1ex10d1.htm#PricingGrid_095046]

 

 

 

SCHEDULES:

 

 

 

 

 

1.1(a)

 

Allotted Dispositions

1.1(b)

 

Mortgaged Intellectual Property

1.1(c)

 

Mortgaged Real Property

5.4

 

Consents, Authorizations, Filings and Notices

5.15

 

Subsidiaries

5.19(a)

 

UCC Filing Jurisdictions

5.19(b)

 

Mortgage Filing Jurisdictions

8.3(f)

 

Existing Liens

8.8

 

Closing Date Investments

 

 

 

EXHIBITS:

 

 

 

 

 

A

 

Form of Guarantee and Collateral Agreement

B

 

Form of Compliance Certificate

C

 

Form of Closing Certificate

D

 

Form of Mortgage

 

--------------------------------------------------------------------------------


 

E

 

Form of Assignment and Assumption

F

 

Form of Legal Opinion of Kirkland & Ellis LLP

G

 

Form of Reinvestment Notice

H

 

Form of Exemption Certificate

I-1

 

Form of Term Note

I-2

 

Form of Revolving Note

I-3

 

Form Swingline Note

J

 

Form of Addendum

K

 

Form of Subordinated Intercompany Note

L

 

Form of Solvency Certificate

M

 

Form of Financial Status Certificate

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of April 18, 2005, among PROTECTION ONE, INC., a
Delaware corporation (“Holdings”), PROTECTION ONE ALARM MONITORING, INC., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BEAR, STEARNS & CO. INC. and LEHMAN BROTHERS INC., as joint lead
arrangers and joint bookrunners (in such capacity, collectively, the “Lead
Arrangers”), LEHMAN COMMERCIAL PAPER INC., as syndication agent (in such
capacity, and together with its successors in such capacity, the “Syndication
Agent”), HARRIS NESBITT FINANCING, INC., LASALLE BANK NATIONAL ASSOCIATION, and
U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents (in such capacity,
and together with its successors in such capacity, the “Co-Documentation
Agents”), and BEAR STEARNS CORPORATE LENDING INC., as administrative agent (in
such capacity, and together with its successors in such capacity, the
“Administrative Agent”).

 

The parties hereto hereby agree as follows:

 


SECTION 1.  DEFINITIONS


 

1.1.                              Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“Acquired Entity”:  as defined in the definition of “Permitted Acquisition”.

 

“Addendum:”  an instrument, substantially in the form of Exhibit J, by which a
Lender becomes a party to this Agreement as of the Closing Date.

 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Syndication Agent, the
Co-Documentation Agents, the Lead Arrangers and the Administrative Agent, which
term shall include, for purposes of Section 10 only, the Issuing Lender.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  this Credit Agreement.

 

“Allotted Dispositions”:  (a) prior to the first anniversary of the Closing
Date, the Disposition of those customer contracts or alarm monitoring operations
that are described on Schedule 1.1(a); and (b) during each year thereafter,
Dispositions of customer contracts or alarm monitoring operations for cash
proceeds not to exceed $25,000,000 in any one fiscal year; provided that no more
than $50,000,000 of Allotted Dispositions pursuant to this clause (b) shall be
permitted in the aggregate.

 

“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

 

 

Eurodollar Loans

 

Base Rate Loans

 

Revolving Loans and Swingline Loans

 

3.25

%

2.25

%

Term Loans

 

3.00

%

2.00

%

 

provided, that, on and after the first Adjustment Date (as defined in the
Pricing Grid) occurring after the completion of two full fiscal quarters of the
Borrower after the Closing Date, the Applicable Margin with respect to Revolving
Loans and Swingline Loans will be determined pursuant to the Pricing Grid.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  (a) a CLO and (b) with respect to any Lender that is a fund
which invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by Section 8.5) that yields
gross proceeds to any Group Member (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $500,000.

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

 

2

--------------------------------------------------------------------------------


 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect minus (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5, the aggregate principal amount of Swingline
Loans then outstanding shall be deemed to be zero.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%.  For purposes hereof:  “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Bank as its prime
rate in effect at its principal office in New York City (the Prime Rate not
being intended to be the lowest rate of interest charged by the Reference Bank
in connection with extensions of credit to debtors).  Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 5.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided, that
Capital Expenditures shall not include expenditures included in the definition
of Net Cash Investment Costs.

 

3

--------------------------------------------------------------------------------


 

 “Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of twelve months or less from the date
of acquisition issued by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within twelve months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition or of a recognized securities dealer having combined
capital and surplus of not less than $500,000,000, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; or (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of clauses
(a) through (f) of this definition or money market funds that (i) comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

 

“CLO”: any entity (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an Affiliate of such Lender.

 

4

--------------------------------------------------------------------------------


 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied or waived.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents”:  as defined in the preamble to this Agreement.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  0.50% per annum.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated March 2005 and furnished to the Lenders.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings and its Subsidiaries at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but

 

5

--------------------------------------------------------------------------------


 

excluding (a) the current portion of any Funded Debt of Holdings and its
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Revolving Loans or Swingline Loans to the extent otherwise
included therein.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period

 

plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period (except in the case of
(i) below), the sum of:

 

 (a) income tax expense (including, without duplication, franchise and foreign
withholding taxes and any state single business unitary or similar tax, to the
extent classified as income tax expense on the consolidated income statement of
Holdings and its Subsidiaries in accordance with GAAP),

 

(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans),

 

(c) depreciation and amortization expense,

 

(d) amortization of intangibles (including, but not limited to, goodwill),
deferred customer acquisition costs and organization costs,

 

(e) any extraordinary charges, expenses or losses determined in accordance with
GAAP,

 

(f) non-cash compensation expenses arising from the issuance, vesting or
exercise of stock, options to purchase stock, stock appreciation rights and
other equity awards to the management, directors, officers, consultants and
other employees of Holdings or any of its Subsidiaries,

 

(g) any other noncash charges, noncash expenses or noncash losses of the
Borrower or any of its Subsidiaries for such period (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of or a reserve for cash charges for any future period); provided,
however, that cash payments made in such period or in any future period in
respect of such noncash charges, expenses or losses incurred after the Closing
Date (excluding any such charge, expense or loss incurred in the ordinary course
of business that constitutes an accrual of or a reserve for cash charges for any
future period) shall be subtracted from Consolidated Net Income in calculating
Consolidated EBITDA in the period when such payments are made,

 

(h) all reasonable one-time costs, fees, expenses and charges related to any
permitted Investment, Permitted Acquisition, issuance of equity,
recapitalization, reorganization or asset disposition,

 

(i) cash proceeds of business interruption insurance,

 

6

--------------------------------------------------------------------------------


 

(j) management and transaction fees and related expenses paid under the
Management Agreement substantially in the form most recently delivered to the
Administrative Agent prior to the Closing Date, and without further modification
thereto as to amounts payable thereunder,

 

(k) any non-recurring charges, expenses or losses not exceeding, together with
expenses under clause (l), $1.75 million in each of calendar years 2005 and
2006, and $1.0 million in each calendar year thereafter, and

 

(l) expenses incurred in work force reductions such as severance, key employee
retention plans, and unfavorable lease payments or accruals for such payments
not exceeding, together with amounts under clause (k), $1.75 million in each of
calendar years 2005 and 2006, and $1.0 million in each calendar year thereafter,

 

minus, to the extent included in the statement of such Consolidated Net Income
for such period, the sum of:

 

(i) interest income,

 

(ii) any extraordinary income or gains determined in accordance with GAAP, and

 

(iii) any other non-cash income (excluding (x) any items that represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period that are described in the parenthetical to clause (g) above and (y)
items representing ordinary course accruals of cash to be received in future
periods), all as determined on a consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $5,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $5,000,000.  Notwithstanding the foregoing,
Consolidated EBITDA for the third and fourth fiscal quarters of 2004 shall be
deemed to be $22,900,000, and $21,300,000, respectively.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Notwithstanding anything to the contrary contained herein, for purposes
of calculating Consolidated Interest Expense (a) for the period of four
consecutive fiscal quarters ending June 30, 2005, Consolidated Interest Expense
for such period shall be deemed to be an amount equal to Consolidated Interest
Expense for the fiscal quarter ending June 30, 2005 multiplied by four, (b) for
the period of four consecutive fiscal quarters ending September 30, 2005,
Consolidated Interest Expense for such period shall be deemed to be an amount
equal to Consolidated Interest Expense for the period of two consecutive fiscal
quarters ending September 30, 2005 multiplied by two and (c) for the period of
four consecutive fiscal quarters ending December 31, 2005, Consolidated Interest
Expense for such period shall be deemed to be an amount equal to Consolidated
Interest Expense for the period of three consecutive fiscal quarters ending
December 31, 2005 multiplied by 1.333.

 

“Consolidated Leverage Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Working Capital”:  at any date, the difference of Consolidated
Current Assets on such date minus Consolidated Current Liabilities on such date.

 

“Continuing Directors”:  the directors of Holdings on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director,
if, in each case,

 

8

--------------------------------------------------------------------------------


 

such other director’s nomination for election to the board of directors of
Holdings is recommended by at least a majority of the then Continuing Directors
or such other director receives the vote of the Permitted Investors in his or
her election by the shareholders of Holdings.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement set forth in Section 9 for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

 “Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“ECF Percentage”:  with respect to any fiscal year of Holdings ending on or
after December 31, 2006, 75%; provided that the ECF Percentage shall be reduced
to 50% if the Consolidated Leverage Ratio as of the last day of such fiscal year
is less than 3.0 to 1.0, and the ECF Percentage shall be further reduced to 25%
if the Consolidated Leverage Ratio as of the last day of such fiscal year is
less than 2.0 to 1.0.

 

“Eligible Assignee” : (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country that is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus in a dollar equivalent amount of at least
$100,000,000; provided, however, that such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is also a member of the OECD; (c) an insurance company, mutual fund or other
entity which is regularly engaged in making, purchasing or investing in loans or
securities, or any other financial institution organized under the laws of the
United States, any state thereof, any other country that is a member of the OECD
or a political subdivision of any such country with assets, or assets

 

9

--------------------------------------------------------------------------------


 

under management, in a dollar equivalent amount of at least $100,000,000;
(d) any Affiliate of a Lender or an Approved Fund of a Lender; (e) any other
entity (other than a natural person) which is an “accredited investor” (as
defined in Regulation D under the Securities Act) which extends credit or buys
loans as one of its businesses or investing activities including, but not
limited to, insurance companies, mutual funds and investment funds; (f) any
other entity if at the time of the applicable assignment a Default or Event of
Default shall be continuing and (g) any other entity consented to by the
Administrative Agent and the Borrower.

 

“Environmental Laws”:  any and all applicable foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning occupational safety and health or protection of
the environment, as now or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

10

--------------------------------------------------------------------------------


 

 

 

Eurodollar Base Rate

 

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement specified in Section 9 for the giving of notice, the lapse of time,
or both, has been satisfied.

 

“Excess Cash Flow”:  for any fiscal year of Holdings, the excess, if any, of:

 

(a) the sum, without duplication, of:

 

(i) Consolidated Net Income for such fiscal year,

 

(ii) the amount of all non-cash charges deducted in arriving at such
Consolidated Net Income, other than any charges that represent an accrual of a
reserve for cash charges for any future period,

 

(iii) depreciation and amortization expense,

 

(iv) amortization of intangibles (including, but not limited to, goodwill),
deferred customer acquisition costs and organization costs,

 

(v) the increase in long-term liabilities excluding (a) the long-term portion of
debt, (b) the long-term portion of Capital Lease Obligations, and (c) deferred
customer acquisition revenues for such fiscal year,

 

(vi) the aggregate net amount of non-cash loss on the Disposition of Property by
Holdings and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income,

 

(v) cash proceeds of business interruption insurance,

 

(vi) the decrease in Consolidated Working Capital for such fiscal year, and

 

(vii) the decrease in long-term assets excluding (a) property, plant and
equipment, (b) purchased accounts, (c) goodwill, (d) intangible assets, (e) debt
issuance costs, and (f) deferred customer acquisition costs for such fiscal
year, minus

 

(b)                                 the sum, without duplication, of:

 

11

--------------------------------------------------------------------------------


 

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income,

 

(ii) the amortization of deferred customer acquisition revenue,

 

(iii) the aggregate amount actually paid by Holdings and its Subsidiaries in
cash, and expenditures for which payables have been recorded but not yet paid,
during such fiscal year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred to finance such expenditures (but
including repayments of any such Indebtedness incurring during such period or
any prior period) and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount),

 

(iv) the aggregate amount of all regularly scheduled principal payments of
Funded Debt (including the Term Loans) of Holdings and its Subsidiaries made
during such fiscal year (other than in respect of Revolving Loans and any other
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder),

 

(v) an amount equal to the deferred customer acquisition costs during such
fiscal year minus the deferred customer acquisition revenue during such fiscal
year,

 

(vi) the increase in Consolidated Working Capital for such fiscal year,

 

(vii) the increase in long-term assets excluding (a) property, plant and
equipment, (b) purchased accounts, (c) goodwill, (d) intangible assets, (e) debt
issuance costs, and (f) deferred customer acquisition costs for such fiscal
year,

 

(viii) the aggregate net amount of non-cash gain on the Disposition of Property
by Holdings and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income,

 

(ix) all reasonable one-time costs, fees, expenses and charges and one-time
payments constituting or related to any permitted Investments, Permitted
Acquisitions, or equity issuances to the extent not deducted in arriving at such
Consolidated Net Income,

 

(x) management and transaction fees and related expenses paid under the
Management Agreement (substantially in the form most recently delivered to the
Administrative Agent prior to the Closing Date, and without further modification
thereto as to amounts payable thereunder) to the extent not deducted in arriving
at such Consolidated Net Income,

 

(xi) Restricted Payments made in cash which were permitted to be made under this
Credit Agreement, and

 

12

--------------------------------------------------------------------------------


 

(xii) the decrease in long-term liabilities excluding (a) the long-term portion
of debt, (b) the long-term portion of Capital Lease Obligations, and
(c) deferred customer acquisition revenues for such fiscal year.

 

To the extent any Person is disregarded from the definition of “Consolidated Net
Income” pursuant to the proviso thereto in any period, such Person shall be so
disregarded from the calculation of Excess Cash Flow hereunder during such
period.  The aggregate amount of optional prepayments of the Term Loans, and
prepayments of Revolving Loans and Swingline Loans to the extent accompanied by
permanent reductions in Revolving Commitments, made during any fiscal year shall
reduce on a dollar-for-dollar basis the required amount of the mandatory
prepayment to be made pursuant to Section 4.2(d) with respect to the Excess Cash
Flow for such fiscal year.

 

“Excess Cash Flow Application Date”:  as defined in Section 4.2.

 

 “Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2.

 

“Facility”:  each of (a) the Term Commitments and the Term Loans made thereunder
(the “Term Facility”), and (b) the Revolving Commitments and the extensions of
credit made thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by it.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”:  as to any Person, all Indebtedness of such Person that has a
scheduled maturity (excluding any mandatory prepayments) more than one year from
the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

13

--------------------------------------------------------------------------------


 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 8.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.1(b).  In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by Holdings, the Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for

 

14

--------------------------------------------------------------------------------


 

deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation or, if recourse is
limited to a specific asset, the fair market value of such asset, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock, option or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Hedge Agreement.

 

“Holdings”:  as defined in the preamble to this Agreement.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements; provided that
Indebtedness shall not include deferred revenue, deferred tax liabilities and
unclaimed property.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general

 

15

--------------------------------------------------------------------------------


 

partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is a
Base Rate Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be paid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six or (if available to all
Lenders under the relevant Facility) nine or twelve months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent no
later than 2:00 P.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(I)                                     IF ANY INTEREST PERIOD WOULD OTHERWISE
END ON A DAY THAT IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE
TO CARRY SUCH INTEREST PERIOD INTO ANOTHER CALENDAR MONTH IN WHICH EVENT SUCH
INTEREST PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BUSINESS DAY;

 

16

--------------------------------------------------------------------------------


 

(II)                                  THE BORROWER MAY NOT SELECT AN INTEREST
PERIOD UNDER A PARTICULAR FACILITY THAT WOULD EXTEND BEYOND THE REVOLVING
TERMINATION DATE OR BEYOND THE DATE FINAL PAYMENT IS DUE ON THE TERM LOANS;

 

(III)                               ANY INTEREST PERIOD THAT BEGINS ON THE LAST
BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD)
SHALL END ON THE LAST BUSINESS DAY OF A CALENDAR MONTH; AND

 

(IV)                              THE BORROWER SHALL SELECT INTEREST PERIODS SO
AS NOT TO REQUIRE A PAYMENT OR PREPAYMENT OF ANY EURODOLLAR LOAN DURING AN
INTEREST PERIOD FOR SUCH LOAN.

 

“Investments”:  as defined in Section 8.8.

 

“Issuing Lender”:  LaSalle Bank National Association, in its capacity as issuer
of any Letter of Credit.

 

“L/C Commitment”:  $10,000,000.

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lead Arrangers”:  as defined in the recitals to this Agreement.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 3.7(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement
with respect to property of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents and the Notes.

 

17

--------------------------------------------------------------------------------


 

“Loan Parties”:  each Group Member that is a party to a Loan Document.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Management Agreement”: collectively, those certain letter agreements, by and
between (i) the Borrower and Quadrangle Advisors LLC, and (ii) the Borrower and
Quadrangle Debt Recovery Advisors LLC, setting forth certain terms regarding
payments from the Borrower for management and advisory services rendered by such
entities.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, financial condition or results of operations of the Borrower
and its Subsidiaries taken as a whole or (b) the validity or enforceability of
the Loan Documents or the rights or remedies of the Agents or the Lenders
hereunder or thereunder or the validity, perfection or priority of the
Administrative Agent’s Liens on the Collateral.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes as such are defined or otherwise regulated
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.

 

 “Maturity Date”: April 18, 2011; provided that the Maturity Date shall
automatically become June 30, 2008 if the Senior Subordinated Notes are not
repaid (or refinanced pursuant to a Permitted Refinancing) in full on or prior
to such date.

 

“Mortgaged Properties”:  the real properties listed on Schedule 1.1(c), as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit D (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded).

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Investment Cost”: for any period, with respect to any Person and its
Subsidiaries, the excess of (a) the sum of (i) the aggregate amount of direct
and indirect installation expenses related to acquiring new customers, (ii) the
aggregate amount of direct and indirect selling expenses related to acquiring
new customers and (iii) the aggregate amount paid, directly or indirectly, for
acquisition of subscriber accounts from any third party, minus (b) the aggregate
system installation revenues related to acquiring new customers; each of clause
(a)(i),

 

18

--------------------------------------------------------------------------------


 

(a)(ii) and (b) determined without the inclusion of amortization of deferred
costs or amortization of deferred revenues, as appropriate, in that period, and
with the inclusion of costs deferred or revenues deferred, as appropriate, in
that period, and each amount herein in accordance with GAAP.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale, Allotted
Disposition, equity issuance of Holdings or Recovery Event, the proceeds thereof
in the form of cash and Cash Equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or by the Disposition of any
non-cash consideration received in connection therewith or otherwise, but only
as and when received) of such Asset Sale, Allotted Disposition or Recovery
Event, net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale, Allotted Disposition or Recovery Event (other than any Lien pursuant
to a Security Document) and other reasonable out of pocket fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
reasonable reserves required to be taken in connection therewith pursuant to
GAAP and (b) in connection with any issuance or sale of Capital Stock or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

 

“Non-U.S. Lender”:  as defined in Section 4.10(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to any Agent or to any Lender (or, in the case of
Specified Hedge Agreements, any Affiliate of any Agent or any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant hereto) or otherwise; provided,
that (i) obligations of the Borrower or any Subsidiary under any Specified Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (ii) any release of Collateral or Guarantors or
amendments to the Security Documents effected in the

 

19

--------------------------------------------------------------------------------


 

manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements.

 

“Old Credit Facility”:  the Borrower’s existing revolving credit facility,
pursuant to which approximately $78,000,000 is outstanding on the Closing Date
prior to the making of the Loans hereunder.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 11.6(b).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisitions”:  the acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the assets of a Person or line of
business of such Person, or all of the Capital Stock of a Person (in each case
referred to herein as the “Acquired Entity”); provided that (a)  the Acquired
Entity shall be a going concern and shall be in a related line of business as
that of the Borrower and its Subsidiaries as conducted during the current and
most recently concluded calendar year; (b) all of the assets of the Acquired
Entity shall be located in the United States (provided that such acquisition may
involve assets located outside the United States so long as the sum of the
aggregate value of such foreign assets acquired shall be deemed to be an
Investment for purposes of clause (p) of Section 8.8 and shall be permissible
under such clause of such Section); (c) such acquisition shall be consensual and
shall have been approved by the Acquired Entity’s board of directors (or other
applicable governing body); (d) either (i) the consideration paid in connection
with such acquisition shall be funded solely with the Net Cash Proceeds from an
Allotted Disposition with respect to which a Reinvestment Notice shall have been
delivered hereunder or (ii) the cash consideration (net of any Net Cash Proceeds
received from equity issuances by Holdings or issuances of subordinated
Indebtedness by Holdings to the Sponsor pursuant to Section 8.2(p), in each
case, to the extent such proceeds are substantially simultaneously applied to
fund such Permitted Acquisition) paid in connection with such acquisition and
any other acquisitions under this definition that is not funded as described in
clause (i) above shall not in the aggregate exceed $15,000,000 during any fiscal
year and $35,000,000 in the aggregate during the term of this Agreement; (e) at
the time of such transaction (i) both before and after giving effect thereto, no
Event of Default or Default shall have occurred and be continuing; and (ii) the
Borrower would be in compliance with the covenants set forth in Section 8.1, in
each case, as of the most recently completed period ending prior to such
transaction for which the financial statements and certificates required by
Section 7.1(a) or 7.1(b) and Section 7.2 were required to be delivered after
giving pro forma effect to such transaction and to any other event occurring
after such period as to which pro forma recalculation is appropriate (including
any other transaction described in this definition occurring after such period)
as if such transaction (and the occurrence, refinancing or assumption of any
Indebtedness in connection therewith) had occurred as of the first day of such
period; (f)

 

20

--------------------------------------------------------------------------------


 

at least five Business Days prior to the proposed date of the consummation of
such acquisition, the Borrower shall have delivered to the Administrative Agent
a Compliance Certificate demonstrating compliance with the requirements of
clause (e)(ii) above (which shall have attached thereto reasonably detailed
backup data and calculations showing such compliance); (g) Holdings, the
Borrower and the Subsidiaries of the Borrower shall not incur or assume any
Indebtedness in connection with such acquisition, except as permitted by
Section 8.2; and (h) the Borrower and its Subsidiaries shall comply, and shall
cause the Acquired Entity to comply, with the applicable provisions of Sections
7.10 and 7.11 and the Security Documents.

 

 “Permitted Investors”:  the collective reference to the Sponsor and its Control
Investment Affiliates.

 

“Permitted Refinancing” the refinancing of 100% of the Senior Subordinated Notes
with the proceeds of Indebtedness of the Borrower or Holdings issued pursuant to
documentation (a) containing terms that provide for (i) a final maturity at
least six months after the Maturity Date, (ii) a fixed interest rate consistent
with then prevailing market conditions, or a floating interest rate if the
Borrower obtains interest rate hedging contracts on terms which are reasonably
satisfactory to the Administrative Agent that effectively fix the interest rate
on such indebtedness until at least the Maturity Date, (iii) no amortization of
the principal amount of such Indebtedness prior to the date that is six months
after the Maturity Date, (iv) subordination on terms no less favorable (taken as
a whole) to the Lenders than those in the indenture for the Senior Subordinated
Notes as in effect on the Closing Date, and (v) no security or collateral with
respect to the obligations thereunder or (b) on terms otherwise acceptable to
the Administrative Agent.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

 

“Pro Forma Balance Sheet”:  as defined in Section 5.1(a).

 

“Projections”:  as defined in Section 7.2(c).

 

“Properties”:  as defined in Section 5.17(a).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

21

--------------------------------------------------------------------------------

 


 

“Qualified Counterparty”:  with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender or an Affiliate of a Lender or an Agent or an
Affiliate of an Agent.

 

“Qualified PO”:  an underwritten public offering of common stock of (and by)
Holdings pursuant to an effective registration statement filed with the
Securities and Exchange Commission in accordance with the Securities Act, which
public offering results in gross cash proceeds to Holdings of $50,000,000 or
more.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member (excluding business interruption insurance).

 

“Reference Bank”:  Deutsche Bank.

 

“Refinanced Indebtedness”:  the Senior Notes and the Old Credit Facility.

 

“Refinancing”:  the repayment in full, with the proceeds of the Term Loans and
approximately $3,200,000 of cash, of the Refinanced Indebtedness.

 

“Refunded Swingline Loans”:  as defined in Section 3.4(b).

 

“Refunding Date”:  as defined in Section 3.4(c).

 

“Register”:  as defined in Section 11.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
portion of Net Cash Proceeds received by any Group Member in connection
therewith that are subject to the mandatory prepayment requirements of
Section 4.2(a), (c) or (e) but are not applied to prepay the Term Loans or
reduce the Revolving Commitments pursuant to Section 4.2(a), (c) or (e) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale, equity issuance of Holdings, Recovery
Event or Allotted Disposition in respect of which the Borrower has delivered a
Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale, equity
issuance of Holdings, Recovery Event or Allotted Disposition (i) to acquire or
repair assets useful in (or, pursuant to a Permitted Acquisition, any Acquired
Entity engaged in) the business of providing alarm monitoring services, (ii) for

 

22

--------------------------------------------------------------------------------


 

expenditures included in the definition of Net Cash Investment Costs, or
(iii) solely in the case of Net Cash Proceeds of any equity issuance of
Holdings, to prepay all or any portion of the Senior Subordinated Notes.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended (and,
prior to the date that is 360 days following the receipt of Net Cash Proceeds
from the relevant Reinvestment Event, amounts subject to a binding commitment
(evidenced by documentation reasonably satisfactory to the Administrative Agent)
to be expended within such period as evidenced in the applicable Reinvestment
Notice) prior to the relevant Reinvestment Prepayment Date (i) to acquire or
repair assets useful in (or, pursuant to a Permitted Acquisition, any Acquired
Entity engaged in) the business of providing alarm monitoring services, (ii) for
expenditures included in the definition of Net Cash Investment Costs, or
(iii) solely in the case of Net Cash Proceeds of any equity issuance of
Holdings, to prepay all or any portion of the Senior Subordinated Notes.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring 270 days after the Net Cash Proceeds from such
Reinvestment Event are received and (b) the date on which the Borrower shall
have determined not to, or shall have otherwise ceased to, acquire or repair
assets useful in (or any Acquired Entity engaged in) the business of providing
alarm monitoring services or for Net Cash Investment Costs (or, in the case of
Net Cash Proceeds of any equity issuance of Holdings, to prepay all or any
portion of the Senior Subordinated Notes) with all or any portion of the
relevant Reinvestment Deferred Amount; provided that, as to amounts evidenced in
any Reinvestment Notice to be committed for expenditure within 360 days
following the receipt of Net Cash Proceeds from the relevant Reinvestment Event,
the date set forth in clause (a) hereof shall be extended from 270 to 360 days.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
applicable regulations or any successor thereto.

 

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
funding of the Term Loans, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and (ii) the Total Revolving Commitments then in effect or, if the
Revolving Commitments have been terminated, the Total Revolving Extensions of
Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

23

--------------------------------------------------------------------------------


 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restricted Payments”:  as defined in Section 8.6.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” under such Lender’s name on such
Lender’s Addendum or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.  The original amount of the Total Revolving
Commitments is $25,000,000.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”:  as defined in Section 3.1(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

 

“Revolving Termination Date”:  April 18, 2010; provided that the Revolving
Termination Date shall automatically become June 30, 2008 if the Senior
Subordinated Notes are not repaid (or refinanced pursuant to a Permitted
Refinancing) in full on or before such date.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

24

--------------------------------------------------------------------------------


 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Senior Notes”:  the Borrower’s 7.375% Senior Notes due 2005, of which an
aggregate principal amount of approximately $164.3 million is outstanding on the
Closing Date (prior to the initial funding of the Loans and the use of proceeds
thereof).

 

“Senior Subordinated Notes”:  the Borrower’s outstanding 8.125% Senior
Subordinated Notes due 2009.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “probable liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business,
(d) such Person will generally be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured, and (e) such Person has not executed any Loan
Documents with actual intent to hinder, delay or defraud either present or
future creditors; provided, that in computing the amount of any contingent,
unliquidated, unmatured or disputed claim at any time, it is intended that such
claims will be computed at the amount which, in light of all facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual, liquidated or matured claim

 

“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in the indenture governing the Senior
Subordinated Notes.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty and
(b) that has been designated by such Agent or Lender or Affiliate thereof, as
the case may be, and the Borrower, by notice to the Administrative Agent, as a
Specified Hedge Agreement.  The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of the Qualified
Counterparty that is a party thereto any rights in connection with the
management or release of

 

25

--------------------------------------------------------------------------------


 

any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement.

 

“Sponsor”:  Quadrangle Capital Partners LP, Quadrangle Capital Partners-A LP,
Quadrangle Select Partners LP, any other Persons managed by Quadrangle GP
Investors, LLC, Quadrangle Master Funding Ltd, any other Persons managed by
Quadrangle Debt Recovery Advisors LLC and their respective affiliates.

 

 “Subordinated Intercompany Note”:  with respect to any Group Member as the
maker thereof, a promissory note substantially in the form of Exhibit K (with
such modifications as the Administrative Agent may agree to), which promissory
note shall evidence all intercompany loans which may be made from time to time
by any payee thereunder (whether or not reflected on the attached
schedule thereto); provided that the amounts reflected as owing pursuant to any
such notes shall only be required to be updated on a quarterly basis.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Holdings.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary of the Borrower.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $2,500,000.

 

“Swingline Lender”:  Bear Stearns Corporate Lending Inc., in its capacity as the
lender of Swingline Loans.

 

“Swingline Loans”:  as defined in Section 3.3.

 

“Swingline Participation Amount”:  as defined in Section 3.4.

 

“Syndication Agent”:  as defined in the preamble to this Agreement.

 

“Syndication Date”:  the date on which the Syndication Agent and the Lead
Arrangers complete the syndication of the Facilities and the entities selected
in such syndication process become parties to this Agreement, which date shall
be no later than 90 days following the Closing Date.

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set

 

26

--------------------------------------------------------------------------------


 

forth under the heading “Term Commitment” under such Lender’s name on such
Lender’s Addendum.  The original aggregate amount of the Term Commitments is
$250,000,000.

 

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan”:  as defined in Section 2.1.

 

“Term Percentage”:  as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the funding of the Term Loans, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding).

 

 “Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

 “Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

 

“United States”:  the United States of America.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

1.2.                              Other Definitional Provisions.  (a)  Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 


(B)                                 AS USED HEREIN AND IN THE OTHER LOAN
DOCUMENTS, AND ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT
HERETO OR THERETO, (I) ACCOUNTING TERMS RELATING TO ANY GROUP MEMBER NOT DEFINED
IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT
NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP,
(II) THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE
FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”, (III) THE WORD “INCUR” SHALL BE
CONSTRUED TO MEAN INCUR, CREATE, ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR
SUFFER TO EXIST (AND THE WORDS “INCURRED” AND “INCURRENCE” SHALL HAVE
CORRELATIVE MEANINGS), (IV) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, CAPITAL STOCK, SECURITIES,
REVENUES, ACCOUNTS, LEASEHOLD INTERESTS AND

 

27

--------------------------------------------------------------------------------


 


CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER CONTRACTUAL
OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO SUCH
AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME (SUBJECT TO ANY APPLICABLE RESTRICTIONS
HEREUNDER).


 


(C)                                  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT
UNLESS OTHERWISE SPECIFIED.


 


(D)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


(E)                                  THE EXPRESSIONS, “PAYMENT IN FULL,” “PAID
IN FULL” AND ANY OTHER SIMILAR TERMS OR PHRASES WHEN USED HEREIN WITH RESPECT TO
THE OBLIGATIONS SHALL MEAN THE PAYMENT IN FULL, IN IMMEDIATELY AVAILABLE FUNDS,
OF ALL THE OBLIGATIONS.


 


SECTION 2.  AMOUNT AND TERMS OF TERM COMMITMENTS

 

2.1.                              Term Commitments.  Subject to the terms and
conditions hereof, each Term Lender severally agrees to make a term loan (a
“Term Loan”) to the Borrower on the Closing Date in an amount not to exceed the
amount of the Term Commitment of such Lender.  The Term Loans may from time to
time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3.

 

2.2.                              Procedure for Term Loan Borrowing.  The
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, one Business Day prior to the anticipated Closing Date) requesting that
the Term Lenders make the Term Loans on the Closing Date and specifying the
amount to be borrowed.  The Term Loans made on the Closing Date shall initially
be Base Rate Loans and, unless otherwise agreed by the Administrative Agent in
its sole discretion, no Term Loan may be converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
Syndication Date.  Upon receipt of such notice the Administrative Agent shall
promptly notify each Term Lender thereof.  Not later than 12:00 Noon, New York
City time, on the Closing Date each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender.  The
Administrative Agent shall credit the account of the Borrower on the books of
such office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term Lenders in immediately
available funds.

 

2.3.                              Repayment of Term Loans.  The Term Loan of
each Term Lender shall mature in the following quarterly installments,
commencing on June 30, 2005, each of which shall be in an amount equal to such
Lender’s Term Percentage multiplied by the amount set forth below opposite such
installment:

 

28

--------------------------------------------------------------------------------


 

Installment

 

Principal Amount

June 30, 2005

 

$

625,000

 

September 30, 2005

 

$

625,000

 

December 31, 2005

 

$

625,000

 

March 31, 2006

 

$

625,000

 

June 30, 2006

 

$

625,000

 

September 30, 2006

 

$

625,000

 

December 31, 2006

 

$

625,000

 

March 31, 2007

 

$

625,000

 

June 30, 2007

 

$

625,000

 

September 30, 2007

 

$

625,000

 

December 31, 2007

 

$

625,000

 

March 31, 2008

 

$

625,000

 

June 30, 2008

 

$

625,000

 

September 30, 2008

 

$

625,000

 

December 31, 2008

 

$

625,000

 

March 31, 2009

 

$

625,000

 

June 30, 2009

 

$

625,000

 

September 30, 2009

 

$

625,000

 

December 31, 2009

 

$

625,000

 

March 31, 2010

 

$

625,000

 

June 30, 2010

 

$

625,000

 

September 30, 2010

 

$

625,000

 

December 31, 2010

 

$

625,000

 

March 31, 2011

 

$

625,000

 

Maturity Date

 

$

235,000,000

 or remainder

 

 


SECTION 3.  AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

3.1.                              Revolving Commitments.  (a) Subject to the
terms and conditions hereof, each Revolving Lender severally agrees to make
revolving credit loans (“Revolving Loans”) to

 

29

--------------------------------------------------------------------------------


 

the Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which, when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment. 
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying and reborrowing the Revolving Loans in whole
or in part, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 3.2 and 4.3.


 


(B)                                 THE BORROWER SHALL REPAY ALL OUTSTANDING
REVOLVING LOANS ON THE REVOLVING TERMINATION DATE.


 

3.2.                              Procedure for Revolving Loan Borrowing.  The
Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 2:00 P.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans) (provided that any such notice of a borrowing of Base Rate Loans
under the Revolving Facility to finance payments required to be made pursuant to
Section 3.5 may be given not later than 10:00 A.M., New York City time, on the
date of the proposed borrowing), specifying (i) the amount and Type of Revolving
Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the case of
Eurodollar Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor.  Any Revolving Loans
made prior to the Syndication Date shall initially be Base Rate Loans and,
unless otherwise agreed by the Administrative Agent in its sole discretion, no
Revolving Loan may be made as, converted into or continued as a Eurodollar Loan
having an Interest Period in excess of one month prior to the Syndication Date. 
Each borrowing under the Revolving Commitments shall be in an amount equal to
(x) in the case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or,
if the then aggregate Available Revolving Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a
whole multiple of $1,000,000 in excess thereof; provided, that the Swingline
Lender may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are Base Rate Loans in other amounts pursuant to Section 3.4. 
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Revolving Lender thereof.  Each Revolving Lender will
make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 12:00 Noon, New York City time, on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent.  Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.  No
Revolving Loans shall be made on the Closing Date.

 

30

--------------------------------------------------------------------------------


 

3.3.                              Swingline Commitment.  (a) Subject to the
terms and conditions hereof, the Swingline Lender agrees to make a portion of
the credit otherwise available to the Borrower under the Revolving Commitments
from time to time during the Revolving Commitment Period by making swing line
loans (“Swingline Loans”) to the Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans hereunder, may exceed the Swingline Commitment then
in effect) and (ii) the Borrower shall not request, and the Swingline Lender
shall not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero.  During the Revolving Commitment Period, the Borrower
may use the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swingline Loans shall be Base
Rate Loans only.


 


(B)                                 THE BORROWER SHALL REPAY ALL OUTSTANDING
SWINGLINE LOANS ON THE REVOLVING TERMINATION DATE.


 

3.4.                              Procedure for Swingline Borrowing; Refunding
of Swingline Loans.  (a)  Whenever the Borrower desires that the Swingline
Lender make Swingline Loans it shall give the Swingline Lender irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period).  Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof.  Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender.  The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.


 


(B)                                 THE SWINGLINE LENDER, AT ANY TIME AND FROM
TIME TO TIME IN ITS SOLE AND ABSOLUTE DISCRETION MAY, AND ON THE THIRD BUSINESS
DAY AFTER THE MAKING OF ANY SWINGLINE LOAN IF NO NOTICE HAS YET BEEN GIVEN
SHALL, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS THE SWINGLINE
LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S NOTICE GIVEN BY THE
SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, REQUEST EACH
REVOLVING LENDER TO MAKE, AND EACH REVOLVING LENDER HEREBY AGREES TO MAKE, A
REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S REVOLVING
PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE LOANS (THE “REFUNDED
SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY THE SWINGLINE
LENDER.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH REVOLVING LOAN
AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN IMMEDIATELY
AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE
IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER
FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED

 

31

--------------------------------------------------------------------------------


 


SWINGLINE LOANS.  THE BORROWER IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO
CHARGE THE BORROWER’S ACCOUNTS WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT
AVAILABLE IN EACH SUCH ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH
REFUNDED SWINGLINE LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING
LENDERS ARE NOT SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


 


(C)                                  IF PRIOR TO THE TIME A REVOLVING LOAN WOULD
HAVE OTHERWISE BEEN MADE PURSUANT TO SECTION 3.4(B), ONE OF THE EVENTS DESCRIBED
IN SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE
BORROWER OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN
ITS SOLE DISCRETION, REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY
SECTION 3.4(B), EACH REVOLVING LENDER SHALL, ON THE DATE SUCH REVOLVING LOAN WAS
TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN SECTION 3.4(B) (THE
“REFUNDING DATE”), PURCHASE FOR CASH AN UNDIVIDED PARTICIPATING INTEREST IN THE
THEN OUTSTANDING SWINGLINE LOANS BY PAYING TO THE SWINGLINE LENDER AN AMOUNT
(THE “SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO (I) SUCH REVOLVING LENDER’S
REVOLVING PERCENTAGE MULTIPLIED BY (II) THE SUM OF THE AGGREGATE PRINCIPAL
AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE BEEN REPAID WITH
SUCH REVOLVING LOANS.


 


(D)                                 WHENEVER, AT ANY TIME AFTER THE SWINGLINE
LENDER HAS RECEIVED FROM ANY REVOLVING LENDER SUCH LENDER’S SWINGLINE
PARTICIPATION AMOUNT, THE SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF
THE SWINGLINE LOANS, THE SWINGLINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS
SWINGLINE PARTICIPATION AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST
PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING
INTEREST WAS OUTSTANDING AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST
PAYMENTS, TO REFLECT SUCH LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH
PAYMENT IS NOT SUFFICIENT TO PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE
LOANS THEN DUE); PROVIDED, HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED
BY THE SWINGLINE LENDER IS REQUIRED TO BE RETURNED, SUCH REVOLVING LENDER WILL
RETURN TO THE SWINGLINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT
BY THE SWINGLINE LENDER.


 


(E)                                  EACH REVOLVING LENDER’S OBLIGATION TO MAKE
THE LOANS REFERRED TO IN SECTION 3.4(B) AND TO PURCHASE PARTICIPATING INTERESTS
PURSUANT TO SECTION 3.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH REVOLVING LENDER OR THE BORROWER
MAY HAVE AGAINST THE SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT
OF DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 6; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER; OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.


 

3.5.                              Commitment Fees, etc.  (a)  The Borrower
agrees to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee for the period from and including the Closing Date to
the last day of the Revolving Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Commitment of such
Lender during the period for which payment is made, payable quarterly in

 

32

--------------------------------------------------------------------------------


 

arrears on the last day of each March, June, September and December and on the
Revolving Termination Date, commencing on the first of such dates to occur after
the date hereof.


 


(B)                                 THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT THE FEES IN THE AMOUNTS AND ON THE DATES PREVIOUSLY AGREED
TO IN WRITING BY THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(C)                                  THE BORROWER AGREES TO PAY TO THE LEAD
ARRANGERS THE FEES IN THE AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN
WRITING BY THE BORROWER AND THE LEAD ARRANGERS.


 

3.6.                              Termination or Reduction of Revolving
Commitments.  The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments.  Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

 

3.7.                              L/C Commitment.  (a)  Subject to the terms and
conditions hereof, the Issuing Lender, in reliance on the agreements of the
other Revolving Lenders set forth in Section 3.10(a), agrees to issue letters of
credit (“Letters of Credit”) for the account of the Borrower on any Business Day
during the Revolving Commitment Period in such form as may be agreed from time
to time between the Issuing Lender and Borrower; provided that the Issuing
Lender shall not issue any Letter of Credit if, (i) after giving effect to such
issuance, the L/C Obligations would exceed the L/C Commitment, (ii) after giving
effect to such issuance, the aggregate amount of the Available Revolving
Commitments would be less than zero, or (iii) it has received notice of any
existing Default or Event of Default.  Each Letter of Credit shall (i) be
denominated in Dollars, and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) unless cash collateralized in
an account at the Issuing Bank, the date that is five Business Days prior to the
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above).


 


(B)                                 THE ISSUING LENDER SHALL NOT AT ANY TIME BE
OBLIGATED TO ISSUE ANY LETTER OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD
CONFLICT WITH, OR CAUSE THE ISSUING LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY
LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT OF LAW.


 

3.8.                              Procedure for Issuance of Letter of Credit. 
The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the reasonable
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request.  Upon
receipt of any Application, the Issuing Lender will notify the Administrative
Agent of the amount, the beneficiary and the requested expiration of the
requested Letter of Credit, and upon receipt of

 

33

--------------------------------------------------------------------------------


 

confirmation from the Administrative Agent that after giving effect to the
requested issuance, the Available Revolving Commitments would not be less than
zero, the Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by the Issuing Lender and the Borrower.  The Issuing Lender shall
furnish a copy of such Letter of Credit to the Borrower (with, upon its request,
a copy to the Administrative Agent) promptly following the issuance thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

3.9.                              Fees and Other Charges.  (a)  The Borrower
will pay to the Issuing Lender a fee on all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Facility, to be shared ratably among the
Revolving Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date.  In addition, the Borrower shall pay to the Issuing
Lender for its own account a fronting fee on the undrawn and unexpired amount of
each Letter of Credit as agreed by the Borrower and the Issuing Lender, payable
quarterly in arrears on each L/C Fee Payment Date after the issuance date.


 


(B)                                 IN ADDITION TO THE FOREGOING FEES, THE
BORROWER SHALL PAY OR REIMBURSE THE ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY
COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY THE ISSUING LENDER IN ISSUING,
NEGOTIATING, EFFECTING PAYMENT UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY
LETTER OF CREDIT.


 

3.10.                        L/C Participations.  (a)  The Issuing Lender
irrevocably agrees to grant and hereby grants to each L/C Participant, and, to
induce the Issuing Lender to issue Letters of Credit hereunder, each L/C
Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in the Issuing Lender’s obligations
and rights under and in respect of each Letter of Credit issued hereunder, in
accordance with the terms hereof, and the amount of each draft paid by the
Issuing Lender thereunder.  Each L/C Participant unconditionally and irrevocably
agrees with the Issuing Lender that, if a draft is paid under any Letter of
Credit for which the Borrower is required to reimburse the Issuing Lender for
and the Issuing Lender is not reimbursed in full by the Borrower in accordance
with the terms of this Agreement, such L/C Participant shall pay to the
Administrative Agent upon demand of the Issuing Lender an amount equal to such
L/C Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. The Administrative Agent shall promptly
forward such amounts to the Issuing Lender.

 

34

--------------------------------------------------------------------------------


 


(B)                                 IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C
PARTICIPANT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER
PURSUANT TO SECTION 3.10(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY
PAYMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT IS NOT PAID TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER WITHIN THREE BUSINESS
DAYS AFTER THE DATE SUCH PAYMENT IS DEMANDED, SUCH L/C PARTICIPANT SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING LENDER ON DEMAND AN
AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS
360.  IF ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 3.10(A) IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE ISSUING LENDER BY SUCH L/C PARTICIPANT WITHIN THREE BUSINESS DAYS
AFTER THE DATE SUCH PAYMENT IS DEMANDED, THE ISSUING LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON
CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE TO BASE RATE
LOANS UNDER THE REVOLVING FACILITY.  A CERTIFICATE OF THE ISSUING LENDER
SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)                                  WHENEVER, AT ANY TIME AFTER THE ISSUING
LENDER HAS MADE PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C
PARTICIPANT ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 3.10(A), THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER RECEIVES ANY
PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWER OR
OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY THE ISSUING
LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT
OR THE ISSUING LENDER, AS THE CASE MAY BE, WILL DISTRIBUTE TO SUCH L/C
PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT
THAT ANY SUCH PAYMENT RECEIVED BY ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS
THE CASE MAY BE, SHALL BE REQUIRED TO BE RETURNED BY THE ADMINISTRATIVE AGENT OR
THE ISSUING LENDER, SUCH L/C PARTICIPANT SHALL RETURN TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE ISSUING LENDER THE PORTION THEREOF PREVIOUSLY
DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDER, AS THE CASE MAY
BE, TO IT.


 

3.11.                        Reimbursement Obligation of the Borrower.  The
Borrower agrees to reimburse the Issuing Lender on the Business Day next
succeeding the Business Day on which the Issuing Lender notifies the Borrower of
the date and amount of a draft presented under any Letter of Credit and paid by
the Issuing Lender for the amount of (a) such draft so paid and (b) any taxes,
fees, charges or other reasonable costs or expenses incurred by the Issuing
Lender in connection with such payment.  Each such payment shall be made to the
Issuing Lender at its address for notices referred to herein in Dollars and in
immediately available funds.  Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (i) until the Business Day next succeeding the date of the relevant
notice, Section 4.5(b) and (ii) thereafter, Section 4.5(c).  To the extent not
so reimbursed as set forth above, each drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of
Section 9(f) shall have occurred and be continuing with respect to the Borrower,
in which case the procedures specified in Section 3.10 for funding by L/C

 

35

--------------------------------------------------------------------------------


 

Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
in the amount of such drawing.  The Borrowing Date with respect to such
borrowing shall be the first date on which a borrowing of Revolving Credit Loans
could be made, pursuant to Section 3.2, if the Administrative Agent had received
a notice of such borrowing at the time the Administrative Agent receives notice
from the relevant Issuing Lender of such drawing under such Letter of Credit.

 

3.12.                        Obligations Absolute.  The Borrower’s obligations
under Section 3.11 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that the Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person.  The Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.11 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. 
Notwithstanding the foregoing, the Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the Uniform Commercial Code of the State of New
York, shall be binding on the Borrower and shall not result in any liability of
the Issuing Lender to the Borrower.

 

3.13.                        Letter of Credit Payments.  If any draft shall be
presented for payment under any Letter of Credit, the Issuing Lender shall
promptly notify the Borrower of the date and amount thereof.  The responsibility
of the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.14.                        Applications.  To the extent that any provision of
any Application related to any Letter of Credit is inconsistent with the
provisions of this Section 3, the provisions of this Section 3 shall apply.

 


SECTION 4.  GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT


 

4.1.                              Optional Prepayments.  The Borrower may at any
time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice

 

36

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent no later than 2:00 P.M., New York City
time, three Business Days prior thereto in the case of Eurodollar Loans and no
later than 2:00 P.M., New York City time, one Business Day prior thereto in the
case of Base Rate Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or Base Rate Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 4.11.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are Base Rate Loans and Swingline Loans) accrued interest
to such date on the amount prepaid.  Partial prepayments of Term Loans and
Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple thereof.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.


 

4.2.                              Mandatory Prepayments and Commitment
Reductions.  (a) If any Capital Stock shall be issued by Holdings on any date
(other than issuances (a) to the Sponsor and its Control Investment Affiliates,
(b) to management, employees, directors or consultants of Holdings or any of its
Subsidiaries pursuant to any employee stock option or stock purchase plan or
other employee benefit plan in existence from time to time, or (c) to other
Persons to the extent the proceeds of such issuances are concurrently applied to
fund Permitted Acquisitions), an amount equal to 50% of the Net Cash Proceeds
thereof shall be applied (unless a Reinvestment Notice shall be delivered in
respect thereof) on the date of such issuance toward the prepayment of the Term
Loans and the reduction of the Revolving Commitments as set forth in
Section 4.2(f); provided that (i) no such application of Net Cash Proceeds shall
be required if, at the time of such issuance of Capital Stock, the Borrower’s
Consolidated Leverage Ratio is less than 2.50:1.00 and (ii) notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans and the reduction of
the Revolving Commitments as set forth in Section 4.2(f).


 


(B)                                 IF ANY INDEBTEDNESS SHALL BE INCURRED BY ANY
GROUP MEMBER (OTHER THAN EXCLUDED INDEBTEDNESS), AN AMOUNT EQUAL TO 100% OF THE
NET CASH PROCEEDS THEREOF SHALL BE APPLIED ON THE DATE OF SUCH INCURRENCE TOWARD
THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS
AS SET FORTH IN SECTION 4.2(F).


 


(C)                                  IF ON ANY DATE ANY GROUP MEMBER SHALL
RECEIVE NET CASH PROCEEDS FROM ANY ASSET SALE (INCLUDING SALES OR ISSUANCES OF
CAPITAL STOCK OF THE BORROWER OR ANY OF ITS SUBSIDIARIES) OR RECOVERY EVENT IN
EXCESS OF $500,000 THEN, UNLESS A REINVESTMENT NOTICE SHALL BE DELIVERED IN
RESPECT THEREOF, SUCH NET CASH PROCEEDS SHALL BE APPLIED ON SUCH DATE TOWARD THE
PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS AS
SET FORTH IN SECTION 4.2(F); PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, ON
EACH REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE REINVESTMENT
PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT SHALL BE
APPLIED TOWARD THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE
REVOLVING COMMITMENTS AS SET FORTH IN SECTION 4.2(F).

 

37

--------------------------------------------------------------------------------


 


(D)                                 IF, FOR ANY FISCAL YEAR OF THE BORROWER
COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006, THERE SHALL BE
POSITIVE EXCESS CASH FLOW, THE BORROWER SHALL, ON THE RELEVANT EXCESS CASH FLOW
APPLICATION DATE, APPLY THE ECF PERCENTAGE OF SUCH EXCESS CASH FLOW TOWARD THE
PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS AS
SET FORTH IN SECTION 4.2(F).  EACH SUCH PREPAYMENT AND COMMITMENT REDUCTION
SHALL BE MADE ON A DATE (AN “EXCESS CASH FLOW APPLICATION DATE”) NO LATER THAN
FIVE BUSINESS DAYS AFTER THE EARLIER OF (I) THE DATE ON WHICH THE FINANCIAL
STATEMENTS OF THE BORROWER REFERRED TO IN SECTION 7.1(A), FOR THE FISCAL YEAR
WITH RESPECT TO WHICH SUCH PREPAYMENT IS MADE, ARE REQUIRED TO BE DELIVERED TO
THE LENDERS AND (II) THE DATE SUCH FINANCIAL STATEMENTS ARE ACTUALLY DELIVERED.


 


(E)                                  IF ON ANY DATE A GROUP MEMBER SHALL RECEIVE
NET CASH PROCEEDS FROM ANY ALLOTTED DISPOSITION, THEN, UNLESS A REINVESTMENT
NOTICE SHALL BE DELIVERED IN RESPECT THEREOF, AN AMOUNT EQUAL TO 100% OF SUCH
NET CASH PROCEEDS SHALL BE APPLIED ON SUCH DATE TOWARD THE PREPAYMENT OF THE
TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS AS SET FORTH IN
SECTION 4.2(F); PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, ON EACH
REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE REINVESTMENT PREPAYMENT
AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT SHALL BE APPLIED TOWARD
THE PREPAYMENT OF THE TERM LOANS AND THE REDUCTION OF THE REVOLVING COMMITMENTS
AS SET FORTH IN SECTION 4.2(F).


 


(F)                                    AMOUNTS TO BE APPLIED IN CONNECTION WITH
PREPAYMENTS AND COMMITMENT REDUCTIONS MADE PURSUANT TO SECTION 4.2 SHALL BE
APPLIED, FIRST, TO THE PREPAYMENT OF THE TERM LOANS AND, SECOND, TO REDUCE
PERMANENTLY THE REVOLVING COMMITMENTS.  ANY SUCH REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE ACCOMPANIED BY PREPAYMENT OF THE REVOLVING LOANS AND/OR
SWINGLINE LOANS TO THE EXTENT, IF ANY, THAT THE TOTAL REVOLVING EXTENSIONS OF
CREDIT EXCEED THE AMOUNT OF THE TOTAL REVOLVING COMMITMENTS AS SO REDUCED,
PROVIDED THAT IF THE AGGREGATE PRINCIPAL AMOUNT OF REVOLVING LOANS AND SWINGLINE
LOANS THEN OUTSTANDING IS LESS THAN THE AMOUNT OF SUCH EXCESS (BECAUSE L/C
OBLIGATIONS CONSTITUTE A PORTION THEREOF), THE BORROWER SHALL, TO THE EXTENT OF
THE BALANCE OF SUCH EXCESS, REPLACE OUTSTANDING LETTERS OF CREDIT AND/OR DEPOSIT
AN AMOUNT IN CASH IN A CASH COLLATERAL ACCOUNT ESTABLISHED WITH THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS ON TERMS AND CONDITIONS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE APPLICATION OF ANY
PREPAYMENT PURSUANT TO SECTION 4.2 SHALL BE MADE, FIRST, TO BASE RATE LOANS AND,
SECOND, TO EURODOLLAR LOANS.  EACH PREPAYMENT OF THE LOANS UNDER SECTION 4.2
(EXCEPT IN THE CASE OF REVOLVING LOANS THAT ARE BASE RATE LOANS AND SWINGLINE
LOANS) SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT
ON THE AMOUNT PREPAID.


 

4.3.                              Conversion and Continuation Options.  (a)  The
Borrower may elect from time to time to convert Eurodollar Loans to Base Rate
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 2:00 P.M., New York City time, on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 2:00 P.M., New York City time, on the
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no Base Rate
Loan under a particular Facility may be converted into a Eurodollar Loan when
any Event of Default

 

38

--------------------------------------------------------------------------------


 

has occurred and is continuing and the Administrative Agent or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such conversions and have given notice to the
Borrower of such determination.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.


 


(B)                                 ANY EURODOLLAR LOAN MAY BE CONTINUED AS SUCH
UPON THE EXPIRATION OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY
THE BORROWER GIVING IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET
FORTH IN SECTION 1.1, OF THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE
TO SUCH LOANS, PROVIDED THAT NO EURODOLLAR LOAN UNDER A PARTICULAR FACILITY MAY
BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF
SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS AND HAVE GIVEN NOTICE TO THE BORROWER OF SUCH DETERMINATION, AND
PROVIDED, FURTHER, THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE
AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED
PURSUANT TO THE PRECEDING PROVISO SUCH LOANS SHALL BE AUTOMATICALLY CONVERTED TO
BASE RATE LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD.  UPON
RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT LENDER THEREOF.


 

4.4.                              Limitations on Eurodollar Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $500,000 or a whole multiple of $500,000 in excess thereof and (b) no more
than ten Eurodollar Tranches shall be outstanding at any one time.

 

4.5.                              Interest Rates and Payment Dates.  (a)  Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such day plus the Applicable Margin.


 


(B)                                 EACH BASE RATE LOAN SHALL BEAR INTEREST AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN.


 


(C)                                  (I) IF ALL OR A PORTION OF THE PRINCIPAL
AMOUNT OF ANY LOAN OR REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE
LOANS, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT
OBLIGATIONS, THE RATE APPLICABLE TO BASE RATE LOANS UNDER THE REVOLVING FACILITY
PLUS 2%, AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR
REIMBURSEMENT OBLIGATION OR ANY FEE PAYABLE HEREUNDER SHALL NOT BE PAID WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE RATE THEN APPLICABLE
TO BASE RATE LOANS UNDER THE RELEVANT FACILITY PLUS 2%, IN EACH CASE, WITH
RESPECT TO CLAUSES (I) AND (II) ABOVE, FROM THE DATE OF SUCH NON-PAYMENT UNTIL
SUCH AMOUNT IS PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).

 

39

--------------------------------------------------------------------------------


 


(D)                                 INTEREST SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH
(C) OF THIS SECTION SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 

4.6.                              Computation of Interest and Fees.  (a) 
Interest and fees payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.


 


(B)                                 EACH DETERMINATION OF AN INTEREST RATE BY
THE ADMINISTRATIVE AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE
CONCLUSIVE AND BINDING ON THE BORROWER AND THE LENDERS IN THE ABSENCE OF
MANIFEST ERROR.  THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER,
DELIVER TO THE BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE
ADMINISTRATIVE AGENT IN DETERMINING ANY INTEREST RATE PURSUANT TO
SECTION 4.5(A).


 

4.7.                              Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period:

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
REASONABLY DETERMINED (WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON
THE BORROWER) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET,
ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE
FOR SUCH INTEREST PERIOD, OR


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE MAJORITY FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY
THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY
CERTIFIED BY SUCH LENDERS IN THEIR REASONABLE DISCRETION) OF MAKING OR
MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST PERIOD, THE ADMINISTRATIVE
AGENT SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO THE BORROWER AND THE
RELEVANT LENDERS AS SOON AS PRACTICABLE THEREAFTER.  IF SUCH NOTICE IS GIVEN (X)
ANY EURODOLLAR LOANS UNDER THE RELEVANT FACILITY REQUESTED TO BE MADE ON THE
FIRST DAY OF SUCH INTEREST PERIOD SHALL BE MADE AS BASE RATE LOANS, (Y) ANY
LOANS UNDER THE RELEVANT FACILITY THAT WERE TO HAVE BEEN CONVERTED ON THE FIRST
DAY OF SUCH INTEREST PERIOD TO EURODOLLAR LOANS SHALL BE CONTINUED AS BASE RATE
LOANS AND (Z) ANY OUTSTANDING EURODOLLAR LOANS UNDER THE RELEVANT FACILITY SHALL
BE CONVERTED, ON THE LAST DAY OF THE THEN-CURRENT INTEREST PERIOD, TO BASE RATE
LOANS.  UNTIL SUCH CONDITION NO LONGER EXISTS, AS DETERMINED BY THE
ADMINISTRATIVE AGENT, NO FURTHER EURODOLLAR LOANS UNDER THE RELEVANT FACILITY
SHALL BE MADE OR CONTINUED AS SUCH, NOR SHALL THE BORROWER HAVE THE RIGHT TO
CONVERT LOANS UNDER THE RELEVANT FACILITY TO EURODOLLAR LOANS.

 

40

--------------------------------------------------------------------------------


 

4.8.                              Pro Rata Treatment and Payments.  (a)  Each
borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Commitments
of the Lenders shall be made pro rata according to the respective Term
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.


 


(B)                                 EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY
THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE
MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE
TERM LOANS THEN HELD BY THE TERM LENDERS (EXCEPT AS OTHERWISE PROVIDED IN
SECTION 4.2(F)).  THE AMOUNT OF EACH PRINCIPAL PREPAYMENT OF THE TERM LOANS
SHALL BE APPLIED TO REDUCE THE THEN REMAINING INSTALLMENTS OF THE TERM LOANS PRO
RATA BASED UPON THE THEN REMAINING PRINCIPAL AMOUNT THEREOF.  AMOUNTS PREPAID ON
ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


 


(C)                                  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY
THE BORROWER ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS
SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS
OF THE REVOLVING LOANS THEN HELD BY THE REVOLVING LENDERS.


 


(D)                                 ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE
MADE BY THE BORROWER HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES
OR OTHERWISE, SHALL BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE
PRIOR TO 2:00 P.M., NEW YORK CITY TIME, ON THE DUE DATE THEREOF TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, AT THE FUNDING OFFICE, IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE SUCH PAYMENTS TO THE LENDERS PROMPTLY UPON RECEIPT IN LIKE FUNDS AS
RECEIVED.  IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR
LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A
EURODOLLAR LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE
MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS
THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER
CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY
PRECEDING BUSINESS DAY.  IN THE CASE OF ANY EXTENSION OF ANY PAYMENT OF
PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE
PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(E)                                  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER
WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR,
SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE EQUAL TO THE GREATER OF (I) THE FEDERAL FUNDS
EFFECTIVE RATE AND (II) A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION FOR THE PERIOD
UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE
AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH
RESPECT TO ANY AMOUNTS OWING UNDER THIS

 

41

--------------------------------------------------------------------------------


 


PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH
LENDER’S SHARE OF SUCH BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE
AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF SUCH BORROWING DATE, THE
ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST
THEREON AT THE RATE PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT
FACILITY, ON DEMAND, FROM THE BORROWER.


 


(F)                                    UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED IN WRITING BY THE BORROWER PRIOR TO THE DATE OF ANY PAYMENT
DUE TO BE MADE BY THE BORROWER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER IS MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL
NOT BE REQUIRED TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
LENDERS THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH
PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE
BUSINESS DAYS AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RECOVER, ON DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE
AVAILABLE PURSUANT TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON
AT THE RATE PER ANNUM EQUAL TO THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE. 
NOTHING HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT
OR ANY LENDER AGAINST THE BORROWER.


 

4.9.                              Requirements of Law.  (a)  If the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:


 

(I)                                     SHALL SUBJECT ANY LENDER TO ANY TAX OF
ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
APPLICATION OR ANY EURODOLLAR LOAN MADE BY IT, OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR NON-EXCLUDED TAXES
COVERED BY SECTION 4.10 AND CHANGES IN THE RATE OF TAX ON THE OVERALL NET INCOME
OF SUCH LENDER);

 

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS OR OTHER EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE EURODOLLAR RATE HEREUNDER; OR

 

(III)                               SHALL IMPOSE ON SUCH LENDER ANY OTHER
CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall, within ten
Business Days after receiving written notice from such Lender setting forth in
reasonable detail such cost, pay such Lender, upon its demand, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable.  If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly

 

42

--------------------------------------------------------------------------------


 

notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 


(B)                                 IF ANY LENDER SHALL HAVE DETERMINED THAT THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY
OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR
ANY PERSON CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH PERSON’S CAPITAL AS A CONSEQUENCE OF
ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH PERSON COULD HAVE ACHIEVED BUT FOR
SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR
SUCH PERSON’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT REASONABLY
DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN TEN
BUSINESS DAYS AFTER SUBMISSION BY SUCH LENDER TO THE BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR SETTING FORTH SUCH
AMOUNT IN REASONABLE DETAIL, THE BORROWER SHALL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION
FOR SUCH REDUCTION.


 


(C)                                  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SECTION SUBMITTED BY ANY LENDER TO THE BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY
AMOUNTS INCURRED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE
EFFECT, THEN SUCH SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
SUCH RETROACTIVE EFFECT.  THE OBLIGATIONS OF THE BORROWER PURSUANT TO THIS
SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE
LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 

4.10.                        Taxes.  (a)  All payments made by or on behalf of
the Borrower under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes, branch profit taxes imposed by the United States and franchise
taxes (imposed in lieu of net income taxes) imposed on any Agent or any Lender
as a result of a present or former connection between such Agent or such Lender
and the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document).  If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement,

 

43

--------------------------------------------------------------------------------


 

provided, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (i) that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (e) or (f) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this
paragraph.  The Borrower shall make (or cause to be made) any required deduction
or withholding and pay (or cause to be paid) the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.


 


(B)                                 IN ADDITION, THE BORROWER SHALL PAY ANY
OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


 


(C)                                  WHENEVER ANY NON-EXCLUDED TAXES OR OTHER
TAXES ARE PAYABLE BY THE BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE
BORROWER SHALL SEND TO THE ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF THE RELEVANT AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF
AN ORIGINAL OFFICIAL RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF. 
IF THE BORROWER FAILS TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO
THE APPROPRIATE TAXING AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT
THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL
INDEMNIFY THE AGENTS AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY ANY AGENT OR ANY LENDER AS A RESULT OF ANY
SUCH FAILURE.


 


(D)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND ANY LENDER FOR THE FULL AMOUNT OF NON-EXCLUDED TAXES
(TO THE EXTENT THE BORROWER WOULD BE REQUIRED TO PAY ADDITIONAL AMOUNTS WITH
RESPECT TO SUCH NON-EXCLUDED TAXES PURSUANT TO SECTION 4.10(A)) OR OTHER TAXES
ARISING IN CONNECTION WITH PAYMENTS MADE UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY NON-EXCLUDED TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 4.10) OR ANY OTHER LOAN
DOCUMENT PAID BY SUCH AGENT OR LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES AND
ANY LIABILITY (INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH NON-EXCLUDED
TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  PAYMENT UNDER THIS
INDEMNIFICATION SHALL BE MADE WITHIN TEN DAYS FROM THE DATE THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE AFFILIATES MAKES WRITTEN DEMAND
THEREFOR; PROVIDED, THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY THE
ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT TO THIS SECTION 4.10(D) FOR ANY
AMOUNTS INCURRED MORE THAN SIX MONTHS PRIOR TO THE DATE THE ADMINISTRATIVE AGENT
OR SUCH LENDER MAKES SUCH WRITTEN DEMAND THEREFOR; PROVIDED FURTHER THAT IF THE
CIRCUMSTANCE GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH SIX
MONTH PERIOD SHALL BE EXTENDED TO INCLUDE SUCH PERIOD OF RETROACTIVE EFFECT.


 


(E)                                  EACH LENDER (OR TRANSFEREE) THAT IS NOT A
“U.S. PERSON” AS DEFINED IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S.
LENDER”) SHALL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE
CASE OF A PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL
HAVE BEEN PURCHASED) TWO COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE
FORM W-8BEN AND/OR FORM W-8 IMY, AS APPLICABLE (CLAIMING BENEFITS OF AN
APPLICABLE TAX

 

44

--------------------------------------------------------------------------------


 


TREATY) OR FORM W-8ECI, OR, IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION
FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE
WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN
THE FORM OF EXHIBIT H AND A FORM W-8BEN, OR IN EACH CASE ANY SUBSEQUENT VERSIONS
THEREOF OR SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH
NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S.
FEDERAL WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER
ON OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF
ANY PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS
PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY
SUCH NON-U.S. LENDER INCLUDING, BUT NOT LIMITED TO, AS A RESULT OF ANY CHANGE IN
APPLICABLE LAW, REGULATION OR TREATY, OR IN ANY OFFICIAL APPLICATION OR
INTERPRETATION THEREOF.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER
AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(F)                                    A LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A
PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW AND AS REASONABLY REQUESTED IN WRITING BY THE
BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT
A REDUCED RATE, PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO COMPLETE,
EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH LENDER’S JUDGMENT SUCH
COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY PREJUDICE THE LEGAL
POSITION OF SUCH LENDER.


 


(G)                                 IF ANY ADMINISTRATIVE AGENT OR ANY LENDER
DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
NON-EXCLUDED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE
BORROWER OR WITH RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 4.10, IT SHALL PAY OVER SUCH REFUND TO THE BORROWER
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY THE BORROWER UNDER THIS SECTION 4.10 WITH RESPECT TO THE NON-EXCLUDED TAXES
OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF
SUCH AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY
THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, THAT
THE BORROWER, UPON THE REQUEST OF SUCH AGENT OR SUCH LENDER, AGREES TO REPAY THE
AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH AGENT OR SUCH LENDER IN
THE EVENT SUCH AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY
AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER
PERSON.

 

45

--------------------------------------------------------------------------------


 


(H)                                 FOR PURPOSES OF THIS SECTION 4.10, IN THE
CASE OF ANY LENDER THAT IS TREATED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX
PURPOSES, ANY NON-EXCLUDED TAXES OR OTHER TAXES REQUIRED TO BE DEDUCTED AND
WITHHELD BY SUCH LENDER WITH RESPECT TO PAYMENTS MADE BY THE BORROWER UNDER ANY
LOAN DOCUMENT SHALL BE TREATED AS NON-EXCLUDED TAXES OR OTHER TAXES REQUIRED TO
BE DEDUCTED BY THE BORROWER, BUT ONLY TO THE EXTENT SUCH NON-EXCLUDED TAXES OR
OTHER TAXES WOULD HAVE BEEN REQUIRED TO BE DEDUCTED AND WITHHELD BY THE LENDER
IF THE LENDER WERE TREATED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX PURPOSES
MAKING SUCH PAYMENTS UNDER THE LOAN DOCUMENTS ON BEHALF OF THE BORROWER.


 


(I)                                     THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


 

4.11.                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (unless Eurodollar Loans are made unavailable to
the Borrower pursuant to Section 4.7 or 4.15), (b) default by the Borrower in
making any prepayment of or conversion from Eurodollar Loans after the Borrower
has given a notice thereof in accordance with the provisions of this Agreement
or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto.  Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) minus (ii) the amount of interest
(as reasonably determined by such Lender) that would have accrued to such Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall contain calculation of such amount in reasonable detail and shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

4.12.                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 4.9,
4.10 or 4.15 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event with
the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the reasonable judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 4.9, 4.10 or 4.15.

 

46

--------------------------------------------------------------------------------


 

4.13.                        Replacement of Lenders.  The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 4.9 or 4.10, (b) defaults in its obligation to make
Loans hereunder, or (c) declines to deliver any required consent to a proposed
waiver or modification of any provision of the Loan Documents as contemplated by
Section 11.1 that has been consented to by the Borrower, Administrative Agent,
Required Lenders and, if otherwise required, Majority Facility Lenders, with a
replacement financial institution (which replacement institution in the case of
clause (c) is willing to deliver such consent); provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 4.11 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10, as the case may be, and (ix) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

 

4.14.                        Evidence of Debt.  (a)  Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing
Indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.


 


(B)                                 THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
BORROWER, SHALL MAINTAIN THE REGISTER PURSUANT TO SECTION 11.6(B), AND A
SUBACCOUNT THEREIN FOR EACH LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF
EACH LOAN MADE HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE OF SUCH
LOAN AND EACH INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED
BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.


 


(C)                                  THE ENTRIES MADE IN THE REGISTER AND THE
ACCOUNTS OF EACH LENDER MAINTAINED PURSUANT TO SECTION 4.14(A) SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE
REGISTER OR ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE
LOANS MADE TO THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

47

--------------------------------------------------------------------------------


 


(D)                                 THE BORROWER AGREES THAT, UPON THE REQUEST
TO THE ADMINISTRATIVE AGENT BY ANY LENDER, THE BORROWER WILL EXECUTE AND DELIVER
TO SUCH LENDER A PROMISSORY NOTE OF THE BORROWER EVIDENCING ANY TERM LOANS,
REVOLVING CREDIT LOANS OR SWINGLINE LOANS, AS THE CASE MAY BE, OF SUCH LENDER,
SUBSTANTIALLY IN THE FORMS OF EXHIBIT I-1, I-2 OR I-3, RESPECTIVELY, WITH
APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT.


 

4.15.                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be suspended until such time as such condition no longer exists, as
determined by the Administrative Agent and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.  If
any such conversion of a Eurodollar Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrower shall
pay to such Lender such amounts, if any, as may be required pursuant to
Section 4.11.

 


SECTION 5.  REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby jointly and severally represent and warrant to each Agent and
each Lender that:

 

5.1.                              Financial Condition.  (a)  The unaudited pro
forma consolidated balance sheet of Holdings and its consolidated Subsidiaries
as at December 31, 2004 (including the notes thereto) (the “Pro Forma Balance
Sheet”), copies of which have heretofore been furnished to each Lender, has been
prepared giving effect (as if such events had occurred on such date) to (i) the
Loans to be made on the Closing Date and the use of proceeds thereof and
(ii) the payment of fees and expenses in connection with the foregoing.  The Pro
Forma Balance Sheet presents fairly in all material respects on a pro forma
basis the estimated financial position of Holdings and its consolidated
Subsidiaries as at December 31, 2004, assuming that the events specified in the
preceding sentence had actually occurred at such date.


 


(B)                                 THE AUDITED CONSOLIDATED BALANCE SHEETS OF
HOLDINGS AS AT DECEMBER 31, 2004 AND DECEMBER 31, 2003, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEARS ENDED
ON SUCH DATES (INCLUDING ANY RELATED SCHEDULES AND NOTES THERETO), REPORTED ON
BY AND ACCOMPANIED BY A REPORT FROM DELOITTE & TOUCHE LLP, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF HOLDINGS AS AT SUCH
DATE, AND THE CONSOLIDATED RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH
FLOWS FOR THE RESPECTIVE FISCAL YEARS THEN ENDED.  ALL SUCH FINANCIAL
STATEMENTS, INCLUDING ANY RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS
INVOLVED (EXCEPT AS DISCLOSED THEREIN). AS OF THE CLOSING DATE, NO GROUP MEMBER
HAS ANY MATERIAL GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES
FOR TAXES, OR ANY LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS,
INCLUDING ANY INTEREST RATE OR FOREIGN CURRENCY SWAP OR

 

48

--------------------------------------------------------------------------------


 


EXCHANGE TRANSACTION OR OTHER OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT
REFLECTED IN THE MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN THIS
PARAGRAPH.  DURING THE PERIOD FROM DECEMBER 31, 2004 TO AND INCLUDING THE DATE
HEREOF THERE HAS BEEN NO DISPOSITION BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF
ANY MATERIAL PART OF ITS BUSINESS OR PROPERTY.


 

5.2.                              No Change.  As of the Closing Date, since
December 31, 2004, there has been no development, event or circumstance that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

 

5.3.                              Corporate Existence; Compliance with Law. 
Each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except in jurisdictions where the failure to be so qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect. and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.4.                              Power; Authorization; Enforceable
Obligations.  Each Loan Party has the power and authority, and the legal right,
to make, deliver and perform the Loan Documents to which it is a party and, in
the case of the Borrower, to obtain extensions of credit hereunder.  Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the extensions of credit hereunder
or with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 5.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 5.19 and (iii) those consents,
authorizations, filings and notices the failure of which to make or obtain,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party thereto.  This Agreement constitutes, and
each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party thereto, enforceable against each such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

5.5.                              No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any

 

49

--------------------------------------------------------------------------------


 

material Contractual Obligation of any Group Member and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security
Documents).  No Requirement of Law or Contractual Obligation (assuming no
defaults thereunder) applicable to the Borrower or any of its Subsidiaries
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.6.                              Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened by or against any Group
Member or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby or (b) that, if adversely determined or settled, could
reasonably be expected to have a Material Adverse Effect.

 

5.7.                              No Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.8.                              Ownership of Property; Liens.  Each Group
Member has good and marketable title in fee simple to, or a valid leasehold
interest in, all its real property, including the Properties, and good title to,
or a valid leasehold interest in, all its other material property, and none of
such property is subject to any Lien except as permitted by Section 8.3.

 

5.9.                              Intellectual Property.  Except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Group Member owns, or is licensed to use, all Intellectual
Property necessary for the conduct of its business as currently conducted. No
material claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim.  The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.

 

5.10.                        Taxes.  Each Group Member has filed or caused to be
filed all Federal and State income tax returns and all other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than (a) any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Holdings, the Borrower or its Subsidiaries, as the case
may be or (b) if the failure to pay would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect).

 

5.11.                        Federal Regulations.  No part of the proceeds of
any Loans, and no other extensions of credit hereunder, will be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the Regulations

 

50

--------------------------------------------------------------------------------


 

of the Board.  If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

5.12.                        Labor Matters.  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes against any Group Member
pending or, to the knowledge of Holdings or the Borrower, threatened; (b) hours
worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

 

5.13.                        ERISA.  Neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Single Employer Plan, and each Plan has complied in all material respects with
the applicable provisions of ERISA and the Code except where failure to do so
would cause a liability which would not be material.  No termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period.  The present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plans) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits by a material amount.  Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made.  To the knowledge of the Borrower after due inquiry, no such
Multiemployer Plan is in Reorganization or Insolvent.

 

5.14.                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, required to be registered as such within the meaning of the Investment
Company Act of 1940, as amended.  No Loan Party is subject to regulation under
any Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.

 

5.15.                        Subsidiaries.  Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 5.15 sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options and other equity awards granted to
employees or directors and

 

51

--------------------------------------------------------------------------------


 

directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.

 

5.16.                        Use of Proceeds.  The proceeds of the Term Loans
shall be used to repay in full the Refinanced Indebtedness and to pay related
fees and expenses.  The proceeds of the Revolving Loans shall be used, together
with the proceeds of the Swingline Loans and the Letters of Credit, for general
corporate purposes.

 

5.17.                        Environmental Matters.  Except as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect:

 


(A)                                  THE FACILITIES AND PROPERTIES OWNED, LEASED
OR OPERATED BY ANY GROUP MEMBER (THE “PROPERTIES”) DO NOT CONTAIN, AND HAVE NOT
PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR
CONCENTRATIONS OR UNDER CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A VIOLATION
OF, OR COULD GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW;


 


(B)                                 NO GROUP MEMBER HAS RECEIVED OR IS AWARE OF
ANY ACTUAL OR THREATENED NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE,
LIABILITY OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE
WITH ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE PROPERTIES OR THE BUSINESS
OPERATED BY ANY GROUP MEMBER (THE “BUSINESS”), NOR DOES HOLDINGS OR THE BORROWER
HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS
BEING THREATENED;


 


(C)                                  NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR
ADMINISTRATIVE ACTION IS PENDING OR, TO THE KNOWLEDGE OF HOLDINGS AND THE
BORROWER, THREATENED, UNDER ANY ENVIRONMENTAL LAW TO WHICH ANY GROUP MEMBER IS
OR WILL BE NAMED AS A PARTY WITH RESPECT TO THE PROPERTIES OR THE BUSINESS, NOR
ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE
ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS
OUTSTANDING UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES OR THE
BUSINESS;


 


(D)                                 THE PROPERTIES AND ALL OPERATIONS AT THE
PROPERTIES ARE IN COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN
COMPLIANCE, WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO
CONTAMINATION AT, UNDER OR ABOUT THE PROPERTIES OR VIOLATION OF ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES OR THE BUSINESS; AND


 


(E)                                  NO GROUP MEMBER HAS ASSUMED ANY LIABILITY
OF ANY OTHER PERSON UNDER ENVIRONMENTAL LAWS.


 

5.18.                        Accuracy of Information, etc.  No statement or
information contained in this Agreement, any other Loan Document, the
Confidential Information Memorandum or any other document, certificate or
statement (excluding any projections, proforma financial information or
estimates) furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement

 

52

--------------------------------------------------------------------------------


 

of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading.  The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.  As of the Closing Date, there is no fact known to
any Loan Party that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Confidential Information Memorandum
or in any other documents, certificates and statements furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.

 

5.19.                        Security Documents.  (a)  The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law)) security interest in
the Collateral described therein and proceeds and products thereof.  In the case
of the Pledged Stock described in the Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 5.19(a) in appropriate form are filed in the offices
specified on Schedule 5.19(a), the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Pledged Stock, Liens arising as a matter of law that do
not detract from the value thereof in any material respect, and in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.3).


 


(B)                                 EACH OF THE MORTGAGES IS EFFECTIVE TO CREATE
IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A
LEGAL, VALID AND ENFORCEABLE (EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR
AT LAW)) LIEN ON THE MORTGAGED PROPERTIES DESCRIBED THEREIN AND PROCEEDS AND
PRODUCTS THEREOF, AND WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 5.19(B), EACH SUCH MORTGAGE SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN
THE MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, AS SECURITY FOR THE
OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, SUBJECT TO LIENS PERMITTED BY
SECTION 8.3.


 


(C)                                  EACH INTELLECTUAL PROPERTY SECURITY
AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND ENFORCEABLE (EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION,

 

53

--------------------------------------------------------------------------------


 


MORATORIUM OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY
PROCEEDINGS IN EQUITY OR AT LAW)) SECURITY INTEREST IN THE INTELLECTUAL PROPERTY
COLLATERAL DESCRIBED THEREIN AND THE PROCEEDS AND PRODUCTS THEREOF.  UPON THE
FILING OF (I) EACH INTELLECTUAL PROPERTY SECURITY AGREEMENT IN THE APPROPRIATE
INDEXES OF THE UNITED STATES PATENT AND TRADEMARK OFFICE RELATIVE TO PATENTS AND
TRADEMARKS, AND THE UNITED STATES COPYRIGHT OFFICE RELATIVE TO COPYRIGHTS,
TOGETHER WITH PROVISION FOR PAYMENT OF ALL REQUISITE FEES, AND (II) FINANCING
STATEMENTS IN APPROPRIATE FORM FOR FILING IN THE OFFICES SPECIFIED ON
SCHEDULE 5.19(A), EACH INTELLECTUAL PROPERTY SECURITY AGREEMENT SHALL CONSTITUTE
A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND
INTEREST OF THE LOAN PARTIES IN THE INTELLECTUAL PROPERTY COLLATERAL AND THE
PROCEEDS AND PRODUCTS THEREOF, AS SECURITY FOR THE OBLIGATIONS (AS DEFINED IN
THE GUARANTEE AND COLLATERAL AGREEMENT), IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON (EXCEPT LIENS PERMITTED BY SECTION 8.3). 
SCHEDULE 1.1(B) LISTS, AS OF THE CLOSING DATE, EACH PARCEL OF FEDERALLY
REGISTERED OR RECORDED INTELLECTUAL PROPERTY, INCLUDING INTELLECTUAL PROPERTY
FOR WHICH AN APPLICATION OR FILING HAS BEEN MADE OR IS PENDING IN THE UNITED
STATES, HELD BY THE BORROWER AND ANY OF ITS SUBSIDIARIES.


 

5.20.                        Solvency.  The Loan Parties are, on a consolidated
basis, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith will be and will continue to
be, Solvent.

 

5.21.                        Designated Senior Debt.  The Obligations of the
Loan Parties hereunder and under the other Loan Documents constitutes
“Designated Senior Indebtedness” for purposes of the Senior Subordinated Notes,
and following the consummation of the Refinancing, no other Indebtedness shall
constitute “Designated Senior Indebtedness” thereunder.

 

5.22.                        Regulation H.  No Mortgage encumbers improved real
property that is located in an area that has been identified by the Secretary of
Housing and Urban Development as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (except any Mortgaged Properties as to which such flood insurance as
required by Regulation H has been obtained and is in full force and effect as
required by this Agreement).

 


SECTION 6.  CONDITIONS PRECEDENT


 

6.1.                              Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

 


(A)                                  CREDIT AGREEMENT; GUARANTEE AND COLLATERAL
AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS AGREEMENT, OR,
IN THE CASE OF THE LENDERS, AN ADDENDUM, EXECUTED AND DELIVERED BY EACH AGENT,
HOLDINGS, THE BORROWER AND EACH PERSON THAT IS A LENDER ON THE CLOSING DATE,
(II) THE GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY HOLDINGS,
THE BORROWER AND EACH SUBSIDIARY GUARANTOR, (III) INTELLECTUAL PROPERTY SECURITY
AGREEMENTS EXECUTED BY THE BORROWER AND ANY APPLICABLE GUARANTOR AND (IV) AN

 

54

--------------------------------------------------------------------------------


 


ACKNOWLEDGMENT AND CONSENT IN THE FORM ATTACHED TO THE GUARANTEE AND COLLATERAL
AGREEMENT, EXECUTED AND DELIVERED BY EACH ISSUER (AS DEFINED THEREIN), IF ANY,
THAT IS NOT A LOAN PARTY.


 

In the event that any one or more Persons have not executed and delivered an
Addendum on the date scheduled to be the Closing Date (each such Person being
referred to herein as a “Non-Executing Person”), the condition referred to in
clause (i) above shall nevertheless be deemed satisfied if on such date the
Borrower and the Administrative Agent shall have designated one or more Persons
(the “Designated Lenders”) to assume, in the aggregate, all of the Commitments
that would have been held by the “Non-Executing Persons” (subject to each such
Designated Lender’s consent and its execution and delivery of an Addendum).

 


(B)                                 CONCURRENT TRANSACTIONS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED SATISFACTORY EVIDENCE THAT (I) THE OLD CREDIT FACILITY
SHALL HAVE BEEN TERMINATED AND ALL AMOUNTS THEREUNDER SHALL HAVE BEEN PAID IN
FULL, (II) AN AMOUNT OF PROCEEDS OF THE TERM LOANS SUFFICIENT TO REPAY THE
SENIOR NOTES IN FULL (TOGETHER WITH ALL REQUIRED PREMIUMS, PENALTIES AND FEES)
SHALL HAVE BEEN IRREVOCABLY (OTHER THAN AS TO THE RETURN OF ANY EXCESS AMOUNTS)
PLACED WITH THE TRUSTEE FOR THE HOLDERS OF THE SENIOR NOTES SOLELY FOR SUCH
PURPOSE, AND (III) NO LIENS SHALL EXIST IN FAVOR OF THE HOLDERS OF ANY
REFINANCED INDEBTEDNESS.


 


(C)                                  PRO FORMA BALANCE SHEET; FINANCIAL
STATEMENTS.  THE LENDERS SHALL HAVE RECEIVED (I) THE PRO FORMA BALANCE SHEET,
(II) AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF HOLDINGS FOR THE 2004 AND 2003
FISCAL YEARS AND (III) UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS OF
HOLDINGS FOR EACH QUARTERLY PERIOD ENDED SUBSEQUENT TO THE DATE OF THE LATEST
APPLICABLE FINANCIAL STATEMENTS DELIVERED PURSUANT TO CLAUSE (II) OF THIS
PARAGRAPH AS TO WHICH SUCH FINANCIAL STATEMENTS ARE AVAILABLE, AND SUCH
FINANCIAL STATEMENTS SHALL NOT REFLECT ANY MATERIAL ADVERSE CHANGE IN THE
CONSOLIDATED FINANCIAL CONDITION OF HOLDINGS, AS REFLECTED IN THE FINANCIAL
STATEMENTS OR PROJECTIONS CONTAINED IN THE CONFIDENTIAL INFORMATION MEMORANDUM.


 


(D)                                 APPROVALS.  ALL GOVERNMENTAL AND MATERIAL
THIRD PARTY APPROVALS NECESSARY, OR IN THE DISCRETION OF THE ADMINISTRATIVE
AGENT, ADVISABLE IN CONNECTION WITH THE REFINANCING, THE CONTINUING OPERATIONS
OF THE GROUP MEMBERS AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND THE CONSENT
OF EACH LANDLORD OF THE LEASED MORTGAGED PROPERTIES LISTED ON SCHEDULE 1.1(C),
SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT, AND ALL APPLICABLE
WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED
BY ANY COMPETENT AUTHORITY THAT WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE
ADVERSE CONDITIONS ON THE REFINANCING OR THE FINANCING CONTEMPLATED HEREBY.


 


(E)                                  LIEN SEARCHES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE
JURISDICTIONS WHERE THE GROUP MEMBERS ARE ORGANIZED AND WHERE ASSETS OF THE LOAN
PARTIES ARE LOCATED, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE ASSETS
OF THE LOAN PARTIES EXCEPT FOR LIENS PERMITTED BY SECTION 8.3 OR DISCHARGED ON
OR PRIOR TO THE CLOSING DATE PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(F)                                    FEES.  THE LENDERS AND THE AGENTS SHALL
HAVE RECEIVED ALL FEES REQUIRED TO BE PAID, AND ALL EXPENSES FOR WHICH INVOICES
HAVE BEEN PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL
COUNSEL), ON OR BEFORE THE CLOSING DATE.  ALL SUCH AMOUNTS WILL BE PAID WITH

 

55

--------------------------------------------------------------------------------


 


PROCEEDS OF LOANS MADE ON THE CLOSING DATE AND WILL BE REFLECTED IN THE FUNDING
INSTRUCTIONS GIVEN BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE
CLOSING DATE.


 


(G)                                 CLOSING CERTIFICATE.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING
DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS INCLUDING THE CERTIFICATE OF INCORPORATION OF EACH LOAN PARTY THAT
IS A CORPORATION CERTIFIED BY THE RELEVANT AUTHORITY OF THE JURISDICTION OF
ORGANIZATION OF SUCH LOAN PARTY AND A LONG FORM GOOD STANDING CERTIFICATE FOR
EACH LOAN PARTY FROM ITS JURISDICTION OF ORGANIZATION.


 


(H)                                 LEGAL OPINIONS.  THE LEAD ARRANGERS SHALL
HAVE RECEIVED THE FOLLOWING EXECUTED LEGAL OPINIONS:


 

(I)                                     THE LEGAL OPINION OF KIRKLAND & ELLIS
LLP, COUNSEL TO THE BORROWER AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF
EXHIBIT F-1; AND

 

(II)                                  THE LEGAL OPINION OF LOCAL COUNSEL IN EACH
OF KANSAS, FLORIDA AND MAINE.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 


(I)                                     PLEDGED STOCK; STOCK POWERS; PLEDGED
NOTES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES
REPRESENTING THE SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE AND
COLLATERAL AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH
CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR
THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT ENDORSED (WITHOUT
RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE
PLEDGOR THEREOF.


 


(J)                                     FILINGS, REGISTRATIONS AND RECORDINGS. 
EACH DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 8.3), SHALL BE IN PROPER FORM FOR FILING,
REGISTRATION OR RECORDATION.


 


(K)                                  MORTGAGES, ETC.


 

(I)                                     THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A MORTGAGE WITH RESPECT TO EACH MORTGAGED PROPERTY, EXECUTED AND
DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH PARTY THERETO IN RECORDABLE FORM
IN THE APPLICABLE STATE IN WHICH SUCH MORTGAGED PROPERTY IS LOCATED.

 

(II)                                  IF REQUESTED BY THE ADMINISTRATIVE AGENT,
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, AND THE TITLE INSURANCE COMPANY
ISSUING THE POLICY REFERRED TO

 

56

--------------------------------------------------------------------------------


 

IN CLAUSE (III) BELOW (THE “TITLE INSURANCE COMPANY”) SHALL HAVE RECEIVED, MAPS
OR PLATS OF AN AS-BUILT SURVEY OF THE SITES OF THE OWNED MORTGAGED PROPERTIES
(IT BEING UNDERSTOOD THAT NO SURVEYS SHALL BE REQUIRED FOR ANY OF THE LEASED
MORTGAGED PROPERTIES) CERTIFIED TO THE ADMINISTRATIVE AGENT AND THE TITLE
INSURANCE COMPANY IN A MANNER REASONABLY SATISFACTORY TO THEM, DATED A DATE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE TITLE INSURANCE
COMPANY BY AN INDEPENDENT PROFESSIONAL LICENSED LAND SURVEYOR REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE TITLE INSURANCE COMPANY, WHICH
MAPS OR PLATS AND THE SURVEYS ON WHICH THEY ARE BASED SHALL BE MADE IN
ACCORDANCE WITH THE MINIMUM STANDARD DETAIL REQUIREMENTS FOR LAND TITLE SURVEYS
JOINTLY ESTABLISHED AND ADOPTED BY THE AMERICAN LAND TITLE ASSOCIATION AND THE
AMERICAN CONGRESS ON SURVEYING AND MAPPING IN 1992, AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THERE SHALL BE SURVEYED AND SHOWN ON SUCH MAPS,
PLATS OR SURVEYS THE FOLLOWING: (A) THE LOCATIONS ON SUCH SITES OF ALL THE
BUILDINGS, STRUCTURES AND OTHER IMPROVEMENTS AND THE ESTABLISHED BUILDING
SETBACK LINES; (B) ALL EXCEPTIONS SET FORTH ON SCHEDULE B OF THE TITLE INSURANCE
POLICIES DELIVERED IN CLAUSE (III) BELOW; (C) THE LINES OF STREETS ABUTTING THE
SITES AND WIDTH THEREOF; (D) ALL ACCESS AND OTHER EASEMENTS APPURTENANT TO THE
SITES; (E) ALL ROADWAYS, PATHS, DRIVEWAYS, EASEMENTS, ENCROACHMENTS AND
OVERHANGING PROJECTIONS AND SIMILAR ENCUMBRANCES AFFECTING THE SITE, WHETHER
RECORDED, APPARENT FROM A PHYSICAL INSPECTION OF THE SITES OR OTHERWISE KNOWN TO
THE SURVEYOR; (F) ANY ENCROACHMENTS ON ANY ADJOINING PROPERTY BY THE BUILDING
STRUCTURES AND IMPROVEMENTS ON THE SITES; (G) IF THE SITE IS DESCRIBED AS BEING
ON A FILED MAP, A LEGEND RELATING THE SURVEY TO SAID MAP; AND (H) THE FLOOD ZONE
DESIGNATIONS, IF ANY, IN WHICH THE MORTGAGED PROPERTIES ARE LOCATED.

 

(III)                               THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
IN RESPECT OF EACH OWNED MORTGAGED PROPERTY (IT BEING UNDERSTOOD THAT NO
MORTGAGEE’S TITLE INSURANCE POLICY OR POLICIES SHALL BE REQUIRED FOR ANY OF THE
LEASED MORTGAGED PROPERTIES) A MORTGAGEE’S TITLE INSURANCE POLICY (OR POLICIES)
OR MARKED UP UNCONDITIONAL COMMITMENT OR PROFORMA FOR SUCH INSURANCE.  EACH SUCH
POLICY SHALL (A) BE IN AN AMOUNT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT; (B) BE ISSUED AT ORDINARY RATES; (C) INSURE THAT THE MORTGAGE INSURED
THEREBY CREATES A VALID FIRST LIEN ON SUCH MORTGAGED PROPERTY FREE AND CLEAR OF
ALL DEFECTS AND ENCUMBRANCES, EXCEPT AS DISCLOSED THEREIN AND AS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT; (D) NAME THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE LENDERS AS THE INSURED THEREUNDER; (E) BE IN THE FORM OF ALTA
LOAN POLICY - 1970 (AMENDED 10/17/70 AND 10/17/84) (OR EQUIVALENT POLICIES);
(F) CONTAIN SUCH ENDORSEMENTS AND AFFIRMATIVE COVERAGE AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST AND (G) BE ISSUED BY TITLE COMPANIES REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING ANY SUCH TITLE COMPANIES
ACTING AS CO-INSURERS OR REINSURERS, AT THE OPTION OF THE ADMINISTRATIVE
AGENT).  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL PREMIUMS IN RESPECT OF EACH SUCH POLICY, ALL CHARGES
FOR MORTGAGE RECORDING TAX, AND ALL RELATED EXPENSES, IF ANY, HAVE BEEN PAID.

 

(IV)                              THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(A) A POLICY OF FLOOD INSURANCE THAT (1) COVERS ANY PARCEL OF IMPROVED OWNED
REAL PROPERTY LOCATED IN A FEDERALLY RECOGNIZED FLOOD ZONE THAT IS ENCUMBERED BY
ANY MORTGAGE, (2) IS WRITTEN IN AN

 

57

--------------------------------------------------------------------------------


 

AMOUNT NOT LESS THAN THE OUTSTANDING PRINCIPAL AMOUNT OF THE INDEBTEDNESS
SECURED BY SUCH MORTGAGE THAT IS REASONABLY ALLOCABLE TO SUCH OWNED REAL
PROPERTY OR THE MAXIMUM LIMIT OF COVERAGE MADE AVAILABLE WITH RESPECT TO THE
PARTICULAR TYPE OF PROPERTY UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968,
WHICHEVER IS LESS, AND (3) HAS A TERM ENDING NOT LATER THAN THE MATURITY OF THE
INDEBTEDNESS SECURED BY SUCH MORTGAGE AND (B) CONFIRMATION THAT THE BORROWER HAS
RECEIVED THE NOTICE REQUIRED PURSUANT TO SECTION 208(E)(3) OF REGULATION H OF
THE BOARD.

 

(V)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A COPY OF ALL RECORDED DOCUMENTS REFERRED TO, OR LISTED AS EXCEPTIONS TO TITLE
IN, THE TITLE POLICY OR POLICIES REFERRED TO IN CLAUSE (III) ABOVE AND A COPY OF
ALL OTHER MATERIAL DOCUMENTS AFFECTING THE MORTGAGED PROPERTIES.

 


(L)                                     SOLVENCY CERTIFICATE.  THE LEAD
ARRANGERS SHALL HAVE RECEIVED AND SHALL BE REASONABLY SATISFIED WITH A SOLVENCY
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE BORROWER SUBSTANTIALLY IN THE
FORM OF EXHIBIT L, WHICH SHALL DOCUMENT THE SOLVENCY OF THE LOAN PARTIES AFTER
GIVING EFFECT TO THE REFINANCING AND OTHER TRANSACTIONS CONTEMPLATED HEREBY.


 


(M)                               INSURANCE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED INSURANCE CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 5.3
OF THE GUARANTEE AND COLLATERAL AGREEMENT.


 


(N)                                 SENIOR DEBT.  AN OFFICER OF THE BORROWER
SHALL CERTIFY IN WRITING TO THE ADMINISTRATIVE AGENT THAT THE INCURRENCE OF
INDEBTEDNESS ON THE CLOSING DATE AND AT ANY TIME THEREAFTER UNDER THIS AGREEMENT
IS PERMITTED UNDER THE INDENTURE GOVERNING THE SENIOR SUBORDINATED NOTES AND
THAT THE DEBT SO INCURRED WILL CONSTITUTE SENIOR DEBT AND DESIGNATED SENIOR DEBT
UNDER AND AS DEFINED IN SUCH INDENTURE.


 


(O)                                 MISCELLANEOUS.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, AGREEMENTS, CERTIFICATES AND
INFORMATION AS IT SHALL REASONABLY REQUEST.


 

6.2.                              Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 


(A)                                  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING (BOTH PRIOR TO, AND AFTER GIVING EFFECT TO
SUCH EXTENSION OF CREDIT).


 


(B)                                 REPRESENTATIONS AND WARRANTIES.  EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN
DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
DATE AS IF MADE ON AND AS OF SUCH DATE, AND AFTER GIVING EFFECT TO THE
EXTENSIONS OF CREDIT REQUESTED TO BE MADE ON SUCH DATE, EXCEPT FOR
REPRESENTATIONS AND WARRANTIES WHICH SPECIFICALLY RELATE TO AN EARLIER SPECIFIC
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.

 

58

--------------------------------------------------------------------------------


 

(c)  No Change.  Since December 31, 2004, there has been no development, event
or circumstance that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

 


SECTION 7.  AFFIRMATIVE COVENANTS

 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(unless cash collateralized) or any Loan or other amount (excluding contingent
indemnification obligations for which no claims have been made or obligations
with respect to Hedge Agreements) is owing to any Lender or Agent hereunder,
each of Holdings and the Borrower shall and shall cause each of its Subsidiaries
to:

 

7.1.                              Financial Statements.  Furnish to the
Administrative Agent:

 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS A COPY OF THE
AUDITED CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES
AS AT THE END OF SUCH YEAR AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF
INCOME AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE
SCOPE OF THE AUDIT, BY DELOITTE AND TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING;


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF
EACH FISCAL YEAR OF HOLDINGS, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE
RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
YEAR, CERTIFIED BY A RESPONSIBLE OFFICER AS BEING FAIRLY STATED IN ALL MATERIAL
RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES); AND


 


(C)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 30 DAYS AFTER THE END OF EACH MONTH OCCURRING DURING EACH FISCAL YEAR
OF HOLDINGS, CALCULATIONS SHOWING THE CONSOLIDATED FINANCIAL STATUS OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT M, AS AT
THE END OF SUCH MONTH AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH
MONTH.


 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and except for such non-GAAP measurements as are required
in Exhibit M).

 

59

--------------------------------------------------------------------------------


 

7.2.                              Certificates; Other Information.  Furnish to
the Administrative Agent and each Lender (or, in the case of clause (f), to the
relevant Lender):

 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 7.1(A), A CERTIFICATE OF THE
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS
STATING THAT IN MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS
OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE;


 


(B)                                 CONCURRENTLY WITH THE DELIVERY OF ANY
FINANCIAL STATEMENTS PURSUANT TO SECTION 7.1(A) OR (B), (I) A CERTIFICATE OF A
RESPONSIBLE OFFICER STATING THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE AND (II) (X) A COMPLIANCE CERTIFICATE CONTAINING ALL INFORMATION AND
CALCULATIONS NECESSARY FOR DETERMINING COMPLIANCE BY EACH GROUP MEMBER WITH THE
PROVISIONS OF SECTIONS 8.1 AND 8.7 OF THIS AGREEMENT REFERRED TO THEREIN AS OF
THE LAST DAY OF THE FISCAL QUARTER OR FISCAL YEAR OF THE BORROWER, AS THE CASE
MAY BE, AND, IF APPLICABLE, FOR DETERMINING THE APPLICABLE MARGINS, AND (Y) TO
THE EXTENT NOT PREVIOUSLY DISCLOSED TO THE ADMINISTRATIVE AGENT, A LISTING OF
ANY FEDERALLY REGISTERED OR RECORDED INTELLECTUAL PROPERTY, INCLUDING
INTELLECTUAL PROPERTY FOR WHICH AN APPLICATION OR FILING HAS BEEN MADE OR IS
PENDING IN THE UNITED STATES, ACQUIRED BY ANY LOAN PARTY SINCE THE DATE OF THE
MOST RECENT LIST DELIVERED PURSUANT TO THIS CLAUSE (Y) (OR, IN THE CASE OF THE
FIRST SUCH LIST SO DELIVERED, SINCE THE CLOSING DATE);


 


(C)                                  AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN 45 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A DETAILED
CONSOLIDATED BUDGET FOR THE FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED
CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF THE
FOLLOWING FISCAL YEAR, THE RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH
FLOW, PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING ASSUMPTIONS
APPLICABLE THERETO, COLLECTIVELY, THE “PROJECTIONS”), WHICH PROJECTIONS SHALL IN
EACH CASE BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER STATING THAT
SUCH PROJECTIONS ARE BASED ON REASONABLE ESTIMATES, INFORMATION AND ASSUMPTIONS
BELIEVED BY THE BORROWER TO HAVE BEEN REASONABLE WHEN MADE, IT BEING RECOGNIZED
THAT SUCH PROJECTIONS ARE NOT TO BE VIEWED AS FACT AND THAT ACTUAL RESULTS
DURING THE PERIODS COVERED BY SUCH PROJECTIONS MAY DIFFER FROM THE PROJECTED
RESULTS SET FORTH THEREIN BY A MATERIAL AMOUNT;


 


(D)                                 IF THE BORROWER OR HOLDINGS IS NOT THEN A
REPORTING COMPANY UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, WITHIN
90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER AND WITHIN 45 DAYS
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF THE BORROWER, A
NARRATIVE DISCUSSION AND ANALYSIS OF THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR
THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH
FISCAL QUARTER, AS COMPARED TO THE PORTION OF THE PROJECTIONS COVERING SUCH
PERIODS AND TO THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;


 


(E)                                  WITHIN FIVE BUSINESS DAYS AFTER THE SAME
ARE SENT, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT HOLDINGS OR THE
BORROWER SENDS TO THE HOLDERS OF ANY CLASS OF ITS DEBT SECURITIES OR PUBLIC
EQUITY SECURITIES GENERALLY AND, WITHIN FIVE BUSINESS DAYS AFTER THE SAME ARE
FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS THAT HOLDINGS OR THE
BORROWER MAY MAKE TO, OR FILE WITH, THE SEC; AND

 

60

--------------------------------------------------------------------------------


 


(F)                                    PROMPTLY, SUCH ADDITIONAL FINANCIAL AND
OTHER INFORMATION AS ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

7.3.                              Payment of Obligations.  Except as could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Effect, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its contractual
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

 

7.4.                              Maintenance of Existence; Compliance.  (a) 
(i)  Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

7.5.                              Maintenance of Property; Insurance.  (a)  Keep
all property necessary in its business in good working order and condition,
ordinary wear and tear and casualty excepted and (b) maintain with reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by similarly situated companies engaged in the same or a
similar business with respect to similar property.


 

7.6.                              Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and account in which entries
that are full, true and correct in all material respects in conformity with GAAP
and all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities and (b) at least once every fiscal year
of the Borrower or at any time while an Event of Default shall have occurred and
be continuing, permit representatives of any Lender (coordinated through the
Administrative Agent) to visit and inspect any of its properties and examine and
make abstracts from any of its books and records during regular business hours
and to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants; provided that relevant
officers and employees of the Group Members shall have the right to be present
during such discussions.  Nothing in this Section 7.6 shall be construed to
cause the Borrower to divulge any materials covered by an attorney-client
privilege that has not been waived.


 

7.7.                              Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

61

--------------------------------------------------------------------------------


 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT HEREUNDER OR ANY DEFAULT OR EVENT OF DEFAULT UNDER THE SENIOR NOTES OR
THE SENIOR SUBORDINATED NOTES;


 


(B)                                 ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER
ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER OR ANY LEASE ENCUMBERED BY A
MORTGAGE OR (II) LITIGATION, INVESTIGATION OR PROCEEDING THAT MAY EXIST AT ANY
TIME BETWEEN ANY GROUP MEMBER AND ANY GOVERNMENTAL AUTHORITY, THAT IN EITHER
CASE, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(C)                                  ANY LITIGATION OR PROCEEDING AFFECTING ANY
GROUP MEMBER (I) IN WHICH THE AMOUNT INVOLVED IS $ 5,000,000 OR MORE (EXCLUDING
AMOUNTS COVERED BY INSURANCE), (II) IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS
SOUGHT WITH RESPECT TO MATERIAL OPERATIONS OR (III) WHICH RELATES TO ANY LOAN
DOCUMENT;


 


(D)                                 THE FOLLOWING EVENTS, AS SOON AS POSSIBLE
AND IN ANY EVENT WITHIN 30 DAYS AFTER ANY LOAN PARTY KNOWS OR HAS REASON TO KNOW
THEREOF:  (I) THE OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY
MULTIEMPLOYER PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A
MULTIEMPLOYER PLAN, THE CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN OR
ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY
MULTIEMPLOYER PLAN OR (II) THE INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY
OTHER ACTION BY THE PBGC OR THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR
ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION,
REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN; AND


 


(E)                                  ANY DEVELOPMENT OR EVENT THAT, INDIVIDUALLY
OR IN THE AGGREGATE, HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

 

7.8.                              Environmental Laws.  Except as the failure to
do so could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect:


 

(a)                                  Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.


 


(B)                                 CONDUCT AND COMPLETE ALL INVESTIGATIONS,
STUDIES, SAMPLING AND TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS
REQUIRED UNDER ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWFUL ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING
ENVIRONMENTAL LAWS.


 

7.9.                              Interest Rate Protection.  In the case of the
Borrower, within 90 days after the Closing Date, enter into, and thereafter
maintain, Hedge Agreements to the extent necessary

 

62

--------------------------------------------------------------------------------


 

to provide that at least $70,000,000 in aggregate principal amount of the Term
Loans are subject to either a fixed interest rate or interest rate protection
for a period of not less than two years after the Closing Date, which Hedge
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

 

7.10.                        Additional Collateral, etc.  With respect to any
property acquired after the Closing Date by any Group Member (other than (w) any
property described in paragraph (b), (c) or (d) below, (y) any property subject
to a Lien expressly permitted by Section 8.3(f) and (z) property acquired by any
Foreign Subsidiary and (z) any property of the type not required to be pledged
pursuant to the Security Documents) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property (subject to Liens permitted under
Section 8.3), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.


 


(B)                                 WITH RESPECT TO (1) ANY FEE INTEREST IN ANY
REAL PROPERTY HAVING A VALUE (TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST
$2,000,000 ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER (OTHER THAN (X)
ANY SUCH REAL PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY
SECTION 8.3(F) AND (Y) REAL PROPERTY ACQUIRED BY ANY FOREIGN SUBSIDIARY) AND
(2) ANY LEASEHOLD INTEREST IN ANY REAL PROPERTY ACQUIRED AFTER THE CLOSING DATE
BY ANY GROUP MEMBER AS A REPLACEMENT SITE FOR THE BORROWER’S OPERATIONS
CURRENTLY CONDUCTED AT 4221 W. JOHN CARPENTER, IRVING, TX 75063, FOLLOWING THE
TERMINATION OF THE EXISTING LEASE OF SUCH SITE, PROMPTLY (I) EXECUTE AND DELIVER
A FIRST PRIORITY MORTGAGE, IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE SECURED PARTIES, COVERING SUCH REAL PROPERTY, (II) IF REQUESTED BY THE
ADMINISTRATIVE AGENT, PROVIDE THE SECURED PARTIES WITH (X) TITLE AND EXTENDED
COVERAGE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT LEAST EQUAL TO
THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS SHALL BE
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT ALTA
SURVEY THEREOF, TOGETHER WITH A SURVEYOR’S CERTIFICATE, ALL IN ACCORDANCE WITH
THE REQUIREMENTS SET FORTH IN SECTION 6.1(K) AND (Y) ANY CONSENTS OR ESTOPPELS
REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT IN
CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  NOTWITHSTANDING THE FOREGOING, NO LOAN PARTY SHALL BE DEEMED IN
VIOLATION OF THIS SECTION 7.10(B) FOR FAILURE TO DELIVER DOCUMENTATION REQUIRED
UNDER CLAUSE (2) ABOVE IF THE BORROWER HAS USED ALL COMMERCIALLY REASONABLE
EFFORTS TO DO SO.


 


(C)                                  WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER
THAN A FOREIGN SUBSIDIARY) CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY
GROUP MEMBER, PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE

 

63

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT REASONABLY DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS
OWNED BY ANY GROUP MEMBER, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE
CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK (OR
OTHER TRANSFER) POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE RELEVANT GROUP MEMBER AND (III) CAUSE SUCH NEW SUBSIDIARY (A) TO
BECOME A PARTY TO THE GUARANTEE AND COLLATERAL AGREEMENT, (B) TO TAKE SUCH
ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES A PERFECTED FIRST PRIORITY SECURITY INTEREST,
SUBJECT TO, IN THE CASE OF CAPITAL STOCK, LIENS ARISING AS A MATTER OF LAW THAT
DO NOT DETRACT FROM THE VALUE THEREOF IN ANY MATERIAL RESPECT, AND (OTHER THAN
AS TO THE CAPITAL STOCK OF OR HELD BY SUCH NEW SUBSIDIARY) LIENS PERMITTED BY
SECTION 8.3, IN THE COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL
AGREEMENT WITH RESPECT TO SUCH NEW SUBSIDIARY, INCLUDING THE FILING OF UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY
THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT AND (C) TO DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF SUCH SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH
APPROPRIATE INSERTIONS AND ATTACHMENTS, AND (IV) IF REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(D)                                 WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY
CREATED OR ACQUIRED AFTER THE CLOSING DATE BY ANY GROUP MEMBER (OTHER THAN BY
ANY GROUP MEMBER THAT IS A FOREIGN SUBSIDIARY), PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL
AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY
THAT IS OWNED BY ANY SUCH GROUP MEMBER (PROVIDED THAT IN NO EVENT SHALL MORE
THAN 65% OF THE TOTAL OUTSTANDING VOTING CAPITAL STOCK AND 100% OF THE TOTAL
OUTSTANDING NON-VOTING CAPITAL STOCK OF ANY SUCH NEW SUBSIDIARY BE REQUIRED TO
BE SO PLEDGED) AND (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES
REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE RELEVANT GROUP
MEMBER, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR,
IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE
ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND (III) IF REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 

7.11.                        Further Assurances.  From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may reasonably request for the purposes of implementing or effectuating
the provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds thereof or with respect to any other property or
assets hereafter acquired by the borrower or any Subsidiary which may be deemed
to be part of the Collateral) pursuant hereto or thereto.  Upon

 

64

--------------------------------------------------------------------------------


 

the exercise by the Administrative Agent or any Secured Party of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Secured Parties may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.

 

7.12.                        Post-Closing Obligations.


 


(A)                                  TO THE EXTENT NOT COMPLETED PRIOR TO THE
CLOSING DATE AND WAIVED BY THE LENDERS ON SUCH DATE, DELIVER TO THE
ADMINISTRATIVE AGENT ON OR BEFORE THE DATE THAT IS 45 DAYS AFTER THE CLOSING
DATE ANY DOCUMENTATION REQUIRED TO BE DELIVERED PURSUANT TO SECTION 6.1(K)(II).


 


(B)                                 FURNISH TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AS SOON AS OBTAINED, A CERTIFICATE AND RELEASE FOR ENVIRONMENTAL
CONDITIONS ISSUED TO THE BORROWER BY THE CITY OF WICHITA, KANSAS WITH RESPECT TO
THE BORROWER’S PROPERTY LOCATED AT 120 E. FIRST STREET, WICHITA, KANSAS,
PROVIDED THAT THE BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
SUCH CERTIFICATE AND RELEASE ON OR BEFORE THE DATE THAT IS 360 DAYS AFTER THE
CLOSING DATE.


 


(C)                                  WITHIN 10 BUSINESS DAYS FOLLOWING THE
EXERCISE OF AND CONVEYANCE OF LAND UNDER BORROWER’S PURCHASE OPTION WITH RESPECT
TO ANY PORTION OF LAND RELATED TO THE MORTGAGED PROPERTY LOCATED AT 800 E.
WATERMAN, WICHITA, KANSAS, FURNISH TO THE ADMINISTRATIVE AGENT A MODIFICATION TO
THE MORTGAGE THEREON DELIVERED ON THE CLOSING DATE EVIDENCING AGENT’S MORTGAGE
LIEN ON SUCH PORTION OF LAND AND AN ENDORSEMENT FROM THE TITLE INSURANCE COMPANY
INSURING AGENT’S FIRST PRIORITY LIEN IN SUCH PORTION OF LAND, IN EACH CASE,
REASONABLY SATISFACTORY TO AGENT.


 


SECTION 8.  NEGATIVE COVENANTS


 

Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(unless cash collateralized) or any Loan or other amount is owing (excluding
contingent indemnification obligations for which no claim has been made or
obligations with respect to Hedge Agreements) to any Lender or Agent hereunder,
each of Holdings and the Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly:

 

8.1.                              Financial Condition Covenants

 


(A)                                  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE
CONSOLIDATED LEVERAGE RATIO AS AT THE LAST DAY OF ANY PERIOD OF FOUR CONSECUTIVE
FISCAL QUARTERS OF HOLDINGS ENDING WITH ANY FISCAL QUARTER SET FORTH BELOW TO
EXCEED THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

65

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Consolidated
Leverage Ratio

 

Q2 2005

 

5.25

x 

Q3 2005

 

5.25

x 

Q4 2005

 

5.25

x 

Q1 2006

 

5.25

x 

Q2 2006

 

5.25

x 

Q3 2006

 

5.25

x 

Q4 2006

 

5.00

x 

Q1 2007

 

5.00

x 

Q2 2007

 

5.00

x 

Q3 2007

 

5.00

x 

Q4 2007

 

4.75

x 

Q1 2008

 

4.75

x 

Q2 2008

 

4.75

x 

Q3 2008

 

4.75

x 

Q4 2008

 

4.50

x 

Q1 2009

 

4.50

x 

Q2 2009

 

4.50

x 

Q3 2009

 

4.50

x 

Q4 2009

 

4.25

x 

Q1 2010

 

4.25

x 

Q2 2010

 

4.25

x

Q3 2010

 

4.25

x

Q4 2010 and thereafter

 

4.00

x

 


(B)                                 CONSOLIDATED INTEREST COVERAGE RATIO. 
PERMIT THE CONSOLIDATED INTEREST COVERAGE RATIO FOR ANY PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS OF HOLDINGS ENDING WITH ANY FISCAL QUARTER SET FORTH
BELOW TO BE LESS THAN THE RATIO SET FORTH BELOW OPPOSITE SUCH FISCAL QUARTER:

 

66

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Consolidated Interest
Leverage Ratio

 

Q2 2005

 

2.35

x

Q3 2005

 

2.35

x 

Q4 2005

 

2.35

x 

Q1 2006

 

2.35

x 

Q2 2006

 

2.35

x 

Q3 2006

 

2.35

x 

Q4 2006

 

2.35

x 

Q1 2007

 

2.35

x 

Q2 2007

 

2.35

x 

Q3 2007

 

2.35

x 

Q4 2007

 

2.50

x 

Q1 2008

 

2.50

x 

Q2 2008

 

2.50

x 

Q3 2008

 

2.50

x 

Q4 2008

 

2.50

x 

Q1 2009

 

2.50

x 

Q2 2009

 

2.50

x 

Q3 2009

 

2.50

x 

Q4 2009 and thereafter

 

2.75

x 

 

8.2.                              Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 


(A)                                  INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO
ANY LOAN DOCUMENT;


 


(B)                                 INDEBTEDNESS (I) OF THE BORROWER TO ANY
SUBSIDIARY, (II) OF ANY WHOLLY OWNED SUBSIDIARY GUARANTOR TO THE BORROWER OR ANY
OTHER SUBSIDIARY, (III) OF ANY FOREIGN SUBSIDIARY TO ANY FOREIGN SUBSIDIARY AND
(IV) SUBJECT TO SECTION 8.8(P), OF ANY FOREIGN SUBSIDIARY TO THE BORROWER OR ANY
SUBSIDIARY GUARANTOR; PROVIDED THAT SUCH INDEBTEDNESS SHALL BE EVIDENCED BY A
SUBORDINATED INTERCOMPANY NOTE, WHICH SUBORDINATED INTERCOMPANY NOTE SHALL (TO
THE EXTENT REPRESENTING OBLIGATIONS OF A LOAN PARTY) BE PLEDGED TO THE
ADMINISTRATIVE AGENT;


 


(C)                                  GUARANTEE OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF BUSINESS BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF
OBLIGATIONS OF THE BORROWER, ANY SUBSIDIARY GUARANTOR AND, SUBJECT TO
SECTION 8.8(P), OF ANY FOREIGN SUBSIDIARY;


 


(D)                                 THE SENIOR SUBORDINATED NOTES OUTSTANDING ON
THE CLOSING DATE AND ANY PERMITTED REFINANCING THEREOF;


 


(E)                                  INDEBTEDNESS (INCLUDING CAPITAL LEASE
OBLIGATIONS) SECURED BY LIENS PERMITTED BY SECTION 8.3(F) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $ 10,000,000 AT ANY ONE TIME OUTSTANDING;


 


(F)                                    HEDGE AGREEMENTS PERMITTED UNDER
SECTION 8.12;

 

67

--------------------------------------------------------------------------------


 


(G)                                 TO THE EXTENT THE LOAN PARTIES DEMONSTRATE
PRO FORMA COVENANT COMPLIANCE AFTER GIVING EFFECT TO THE INCURRENCE THEREOF,
INDEBTEDNESS OF ANY SUBSIDIARY OF THE BORROWER THAT WAS NOT A SUBSIDIARY ON THE
CLOSING DATE EXISTING AT THE TIME SUCH OTHER PERSON BECAME A SUBSIDIARY OF THE
BORROWER; PROVIDED SUCH INDEBTEDNESS WAS NOT INCURRED IN CONNECTION WITH, OR IN
CONTEMPLATION OF, SUCH OTHER PERSON BECOMING SUCH A SUBSIDIARY;


 


(H)                                 INDEBTEDNESS ARISING FROM AGREEMENTS
PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE PRICE OR SIMILAR
OBLIGATIONS, OR FROM GUARANTEES OR LETTERS OF CREDIT, SECURING THE PERFORMANCE
OF SUCH LOAN PARTY OR ANY SUBSIDIARY PURSUANT TO SUCH AGREEMENTS, IN CONNECTION
WITH PERMITTED ACQUISITIONS OR DISPOSITIONS PERMITTED HEREUNDER OF ANY BUSINESS,
ASSETS OR SUBSIDIARY OF SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(I)                                     INDEBTEDNESS INCURRED IN THE ORDINARY
COURSE OF BUSINESS IN CONNECTION WITH THE FINANCING OF INSURANCE PREMIUMS;


 


(J)                                     INDEBTEDNESS IN RESPECT OF NETTING
SERVICES, OVERDRAFT PROTECTIONS AND OTHERWISE IN CONNECTION WITH DEPOSIT
ACCOUNTS;


 


(K)                                  INDEBTEDNESS OF FOREIGN SUBSIDIARIES NOT TO
EXCEED A PRINCIPAL AMOUNT OF $5,000,000 AT ANY ONE TIME OUTSTANDING;


 


(L)                                     INDEBTEDNESS IN RESPECT OF TAXES,
ASSESSMENTS OR GOVERNMENTAL CHARGES TO THE EXTENT THAT PAYMENT THEREOF SHALL NOT
AT THE TIME BE REQUIRED TO BE MADE HEREUNDER;


 


(M)                               UNTIL APRIL 21, 2005, UP TO $164,300,000 OF
THE SENIOR NOTES;


 


(N)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
INDEBTEDNESS CONSISTING OF DEFERRED PURCHASE PRICE OR NOTES ISSUED TO OFFICERS,
DIRECTORS, CONSULTANTS AND EMPLOYEES TO PURCHASE OR REDEEM EQUITY INTERESTS (OR
OPTION OR WARRANTS OR SIMILAR INSTRUMENTS) OF A LOAN PARTY OR ITS SUBSIDIARIES;


 


(O)                                 TO THE EXTENT CONSTITUTING INDEBTEDNESS,
OBLIGATIONS UNDER INCENTIVE, NON-COMPETE, CONSULTING, DEFERRED COMPENSATION OR
OTHER SIMILAR ARRANGEMENTS SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(P)                                 UNSECURED INDEBTEDNESS ISSUED IN CONNECTION
WITH PERMITTED ACQUISITIONS OR TO SPONSOR AND/OR ITS CONTROL INVESTMENT
AFFILIATES, WHICH INDEBTEDNESS (AND ANY GUARANTEES THEREOF) IS SUBORDINATED TO
THE LOANS (AND THE GUARANTEES THEREOF PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT) AND ON TERMS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
INCLUDING BUT NOT LIMITED TO PIK TREATMENT OF ANY INTEREST AND THE TENOR OF SUCH
INDEBTEDNESS;


 


(Q)                                 INDEBTEDNESS CONSISTING OF LETTERS OF CREDIT
FOR THE ACCOUNT OF THE BORROWER IN EXISTENCE ON THE CLOSING DATE WITH A FACE
AMOUNT OF UP TO $2,000,000; AND


 


(R)                                    OTHER INDEBTEDNESS INCURRED IN THE
ORDINARY COURSE OF BUSINESS IN AN AGGREGATE PRINCIPAL AMOUNT WHICH SHALL NOT
EXCEED $15,000,000 AT ANY ONE TIME OUTSTANDING.

 

68

--------------------------------------------------------------------------------


 

8.3.                              Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except for:

 


(A)                                  LIENS FOR TAXES NOT YET DUE AND PAYABLE OR
THAT ARE BEING CONTESTED DILIGENTLY IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF THE BORROWER OR ITS SUBSIDIARIES, AS THE CASE MAY BE, IN
CONFORMITY WITH GAAP;


 


(B)                                 CARRIERS’, WAREHOUSEMEN’S, MECHANICS’,
MATERIALMEN’S, REPAIRMEN’S LANDLORD’S OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 90
DAYS OR THAT ARE BEING CONTESTED DILIGENTLY IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS;


 


(C)                                  PLEDGES OR DEPOSITS IN CONNECTION WITH
WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LEGISLATION;


 


(D)                                 DEPOSITS TO SECURE THE PERFORMANCE OF BIDS,
TRADE CONTRACTS (OTHER THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS,
SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE
NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(E)                                  EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN
THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND THAT DO NOT IN ANY CASE
MATERIALLY DETRACT FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY
INTERFERE WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES;


 


(F)                                    LIENS SECURING INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY INCURRED PURSUANT TO SECTION 8.2(E) TO FINANCE
THE ACQUISITION OF FIXED OR CAPITAL ASSETS, PROVIDED THAT (I) SUCH LIENS SHALL
BE CREATED WITHIN 90 DAYS AFTER THE ACQUISITION OF SUCH FIXED OR CAPITAL ASSETS,
AND (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE
PROPERTY FINANCED BY SUCH INDEBTEDNESS;


 


(G)                                 LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS;


 


(H)                                 JUDGMENT LIENS SECURING JUDGMENTS NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 9(H);


 


(I)                                     PURPORTED LIENS EVIDENCED BY THE FILING
OF PRECAUTIONARY UCC FINANCING STATEMENTS RELATING SOLELY TO OPERATING LEASES OF
PERSONAL PROPERTY ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;


 


(J)                                     LIENS SECURING INDEBTEDNESS IN AN AMOUNT
OF NOT MORE THAN $5,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING PERMITTED
BY SECTION 8.2(G); PROVIDED SUCH LIENS WERE NOT GRANTED IN CONNECTION WITH, OR
IN CONTEMPLATION OF, THE OBLIGOR ON SUCH INDEBTEDNESS BECOMING SUCH A SUBSIDIARY
AND DO NOT EXCEED THE VALUE OF THE ASSETS ACQUIRED WHEN SUCH OBLIGOR BECAME A
SUBSIDIARY;

 

69

--------------------------------------------------------------------------------


 


(K)                                  ANY INTEREST OR TITLE OF A LESSOR, LICENSOR
OR SUBLICENSOR UNDER ANY LEASE, LICENSE OR SUBLICENSE ENTERED INTO BY THE
BORROWER OR ANY OTHER SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED;


 


(L)                                     LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS;


 


(M)                               LIENS DEEMED TO EXIST IN CONNECTION WITH
PERMITTED REPURCHASE OBLIGATIONS OR SET-OFF RIGHTS;


 


(N)                                 REPLACEMENT, EXTENSION OR RENEWAL OF ANY
LIEN PERMITTED HEREIN IN THE SAME PROPERTY THERETOFORE SUBJECT THERETO; PROVIDED
THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;


 


(O)                                 LIENS SECURING REIMBURSEMENT OBLIGATIONS IN
RESPECT OF DOCUMENTARY LETTERS OF CREDIT OR BANKERS’ ACCEPTANCES; PROVIDED THAT
SUCH LIENS ATTACH ONLY TO THE DOCUMENTS, THE GOODS COVERED THEREBY AND THE
PROCEEDS THEREOF;


 


(P)                                 RIGHTS OF SETOFF OR BANKERS’ LIENS UPON
DEPOSITS OF CASH IN FAVOR OF BANKS OR OTHER DEPOSITORY INSTITUTIONS AND LIENS
ASSOCIATED WITH OVERDRAFT PROTECTION AND NETTING SERVICES;


 


(Q)                                 LIENS IN CONNECTION WITH THE FINANCING OF
INSURANCE PREMIUMS, PROVIDED SUCH LIENS SHALL NOT EXCEED THE AMOUNT OF SUCH
PREMIUMS SO FINANCED;


 


(R)                                    LIENS ARISING AS A MATTER OF LAW
ENCUMBERING CUSTOMARY INITIAL DEPOSITS AND MARGIN DEPOSITS, AND SIMILAR LIENS
AND MARGIN DEPOSITS, AND SIMILAR LIENS ATTACHING TO COMMODITY TRADING ACCOUNTS
OR OTHER BROKERAGE ACCOUNTS INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(S)                                  LIENS IN FAVOR OF COLLECTING BANKS ARISING
UNDER SECTION 4-210 OF THE UCC;


 


(T)                                    LIENS ON THE ASSETS OF FOREIGN
SUBSIDIARIES, TO THE EXTENT SECURING INDEBTEDNESS PERMITTED HEREUNDER; AND


 


(U)                                 OTHER LIENS NOT SPECIFICALLY LISTED ABOVE
SECURING INDEBTEDNESS NOT TO EXCEED $5,000,000 OUTSTANDING AT ANY ONE TIME IN
THE AGGREGATE.


 

8.4.                              Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 


(A)                                  ANY SUBSIDIARY OF THE BORROWER MAY BE
MERGED OR CONSOLIDATED WITH OR INTO THE BORROWER (PROVIDED THAT THE BORROWER
SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR WITH OR INTO ANY SUBSIDIARY
GUARANTOR (PROVIDED THAT THE SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR
SURVIVING CORPORATION) OR, SUBJECT TO SECTION 8.8(P), WITH OR INTO ANY FOREIGN
SUBSIDIARY;

 

70

--------------------------------------------------------------------------------


 


(B)                                 ANY SUBSIDIARY OF THE BORROWER MAY DISPOSE
OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
BORROWER OR ANY SUBSIDIARY GUARANTOR OR, SUBJECT TO SECTION 8.8(P), ANY FOREIGN
SUBSIDIARY; AND


 

(c)                                  POI Acquisition I, Inc. may be merged into
Holdings; provided that Holdings shall be the continuing or surviving
corporation and shall take on no additional liabilities or operations as a
result of such merger.

 

8.5.                              Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 


(A)                                  THE DISPOSITION OF OBSOLETE OR WORN OUT
PROPERTY IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 THE SALE OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS;


 


(C)                                  DISPOSITIONS PERMITTED BY SECTION 8.4(B);


 


(D)                                 THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S
CAPITAL STOCK TO THE BORROWER OR ANY WHOLLY OWNED SUBSIDIARY GUARANTOR;


 


(E)                                  ALLOTTED DISPOSITIONS;


 


(F)                                    DISPOSITIONS OF PROPERTY, IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, THAT DO NOT YIELD GROSS PROCEEDS
TO ANY GROUP MEMBER (VALUED AT THE INITIAL PRINCIPAL AMOUNT THEREOF IN THE CASE
OF NON-CASH PROCEEDS CONSISTING OF NOTES OR OTHER DEBT SECURITIES AND VALUED AT
FAIR MARKET VALUE IN THE CASE OF OTHER NON-CASH PROCEEDS) IN EXCESS OF $500,000;


 


(G)                                 THE GRANTING OF DISCOUNTS OR FORGIVENESS OF
ACCOUNT RECEIVABLES IN THE ORDINARY COURSE OF BUSINESS OR IN CONNECTION WITH
COLLECTION OR COMPROMISE THEREOF;


 


(H)                                 ANY LOAN PARTY AND ITS SUBSIDIARIES MAY SELL
OR OTHERWISE DISPOSE OF CASH AND CASH EQUIVALENTS;


 


(I)                                     ANY LOAN PARTY AND ITS SUBSIDIARIES MAY
SELL, FOR FAIR MARKET VALUE, NON-CORE ASSETS ACQUIRED IN CONNECTION WITH
PERMITTED INVESTMENTS;


 


(J)                                     ANY LOAN PARTY AND ITS SUBSIDIARIES MAY
INCUR LIENS PERMITTED UNDER SECTION 8.3; AND


 


(K)                                  ANY LOAN PARTY MAY SELL OR OTHERWISE
DISPOSE OF INVESTMENTS SET FORTH ON SCHEDULE 8.8.


 

8.6.                              Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase,

 

71

--------------------------------------------------------------------------------


 

redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Holdings, the Borrower or any Subsidiary
(collectively, “Restricted Payments”), except that:

 


(A)                                  ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS
TO THE BORROWER OR ANY SUBSIDIARY GUARANTOR;


 


(B)                                 SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, THE BORROWER
MAY PAY DIVIDENDS TO HOLDINGS TO PERMIT HOLDINGS TO (I) PURCHASE HOLDINGS’
COMMON STOCK OR COMMON STOCK OPTIONS FROM PRESENT OR FORMER OFFICERS, DIRECTORS,
CONSULTANTS OR EMPLOYEES OF ANY GROUP MEMBER (OR THE RESPECTIVE ESTATES, SPOUSES
OR FAMILY MEMBERS) UPON THE DEATH, DISABILITY OR TERMINATION OF EMPLOYMENT OF
SUCH OFFICER OR EMPLOYEE TO REPAY INDEBTEDNESS PREVIOUSLY ISSUED TO SUCH PERSON,
PROVIDED, THAT THE AGGREGATE AMOUNT OF CASH PAYMENTS UNDER THIS CLAUSE (I) AFTER
THE DATE HEREOF (NET OF ANY PROCEEDS RECEIVED BY HOLDINGS AND CONTRIBUTED TO THE
BORROWER AFTER THE DATE HEREOF IN CONNECTION WITH (A) RESALES OF ANY COMMON
STOCK OR COMMON STOCK OPTIONS SO PURCHASED OR (B) EQUITY ISSUANCES BY HOLDINGS
(TO THE EXTENT NOT REQUIRED TO BE OTHERWISE APPLIED PURSUANT TO SECTION 4.2(A))
SHALL NOT EXCEED $2,000,000 IN ANY CALENDAR YEAR OR $5,000,000 IN THE AGGREGATE
AND (II) PAY FEES EXPRESSLY PERMITTED BY SECTION 8.10(E); AND


 


(C)                                  THE BORROWER MAY PAY DIVIDENDS TO HOLDINGS
TO PERMIT HOLDINGS TO (I) PAY CORPORATE OVERHEAD EXPENSES INCURRED IN THE
ORDINARY COURSE OF BUSINESS, (II) PAY ANY TAXES THAT ARE DUE AND PAYABLE BY
HOLDINGS AS THE PARENT OF A CONSOLIDATED OR COMBINED GROUP THAT INCLUDES THE
BORROWER, IN AN AMOUNT NOT TO EXCEED THE LESSER OF (X) THE RELEVANT AMOUNT OF
ANY TAXES (INCLUDING ANY PENALTIES AND INTEREST) THAT THE BORROWER WOULD OWE IF
THE BORROWER WERE FILING A SEPARATE TAX RETURN (OR A SEPARATE CONSOLIDATED OR
COMBINED RETURN WITH ITS SUBSIDIARIES THAT ARE MEMBERS OF THE CONSOLIDATED OR
COMBINED GROUP), TAKING INTO ACCOUNT ANY CARRYOVERS OR CARRYBACKS OF TAX
ATTRIBUTES (SUCH AS OPERATING LOSSES) OF THE BORROWER AND SUCH SUBSIDIARIES FROM
OTHER TAXABLE YEARS AND (Y) THE NET AMOUNT OF THE RELEVANT TAX THAT HOLDINGS
ACTUALLY OWES TO THE APPROPRIATE TAXING AUTHORITY; PROVIDED THAT ANY SUCH
PAYMENT IN RESPECT OF TAXES RECEIVED BY HOLDINGS SHALL BE PAID OVER TO THE
APPROPRIATE TAXING AUTHORITY WITHIN 30 DAYS OF HOLDINGS’ RECEIPT OF SUCH
PAYMENTS OR SHALL BE REFUNDED TO THE BORROWER, (III) PAY EXPENSE REIMBURSEMENTS
PURSUANT TO THE MANAGEMENT AGREEMENT SUBSTANTIALLY IN THE FORM MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT PRIOR TO THE CLOSING DATE, AND WITHOUT
FURTHER MODIFICATION THERETO AS TO AMOUNTS PAYABLE THEREUNDER, AND (IV) SO LONG
AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, PAY AMOUNTS
DUE AND OWING ON PREFERRED EQUITY OF HOLDINGS ISSUED TO REFINANCE THE SENIOR
SUBORDINATED NOTES PROVIDED THAT THE COUPON ON SUCH PREFERRED EQUITY SHALL BE NO
HIGHER THAN THE RATE OF INTEREST ON THE SENIOR SUBORDINATED NOTES.


 

8.7.                              Capital Expenditures; Net Cash Investment
Costs.  (a) Make any Capital Expenditure, except (i) Capital Expenditures of the
Borrower and its Subsidiaries not exceeding, for the 2005 fiscal year,
$15,000,000, and $10,000,000 for each subsequent fiscal year; provided, that
(A) up to 50% of any such amount referred to above (but in no event more than
$2,500,000 in any fiscal year), if not so expended in the fiscal year for which
it is permitted, may be carried over for expenditure in the next succeeding
fiscal year and (B) Capital Expenditures made

 

72

--------------------------------------------------------------------------------


 

pursuant to this clause (i) during any fiscal year shall be deemed made, first,
in respect of amounts carried over from the prior fiscal year pursuant to
subclause (A) above, and second, to amounts permitted for such fiscal year as
provided above, (ii) Capital Expenditures made with the proceeds of any
Reinvestment Deferred Amount, (iii) Capital Expenditures made as a tenant in
leasehold improvements to the extent reimbursable by landlord pursuant to
evidence satisfactory to the Administrative Agent, (iv) Capital Expenditures
that are Permitted Acquisitions, and (v) Capital Expenditures made with the
proceeds of (x) equity issuances of Holdings concurrently with the issuance
thereof, to the extent the Net Cash Proceeds thereof are not required to be
applied to mandatory prepayments pursuant to Section 4.2(a) or (y) issuances of
subordinated Indebtedness permitted under Section 8.2(p).

 


(B)   INCUR ANY NET CASH INVESTMENT COSTS, EXCEPT (I) NET CASH INVESTMENT COSTS
OF THE BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS NOT
EXCEEDING FOR ANY FISCAL YEAR THE FOLLOWING AMOUNT WITH RESPECT TO SUCH FISCAL
YEAR:


 

Fiscal Year

 

Net Cash Investment Costs

 

2005

 

$

53,000,000

 

2006

 

$

58,000,000

 

2007

 

$

62,500,000

 

2008

 

$

66,000,000

 

2009

 

$

70,000,000

 

2010 and each fiscal year thereafter

 

$

72,500,000

 


 


PROVIDED THAT (A) UP TO 50% OF ANY SUCH AMOUNT REFERRED TO ABOVE (BUT IN NO
EVENT MORE THAN $5,000,00 IN ANY FISCAL YEAR), IF NOT SO EXPENDED IN THE FISCAL
YEAR FOR WHICH IT IS PERMITTED, MAY BE CARRIED OVER FOR EXPENDITURE IN THE NEXT
SUCCEEDING FISCAL YEAR, AND (B) NET CASH INVESTMENT COSTS INCURRED PURSUANT TO
THIS CLAUSE (I) DURING ANY FISCAL YEAR SHALL BE DEEMED MADE, FIRST, IN RESPECT
OF AMOUNTS CARRIED OVER FROM THE PRIOR FISCAL YEAR PURSUANT TO SUBCLAUSE
(A) ABOVE, AND SECOND, TO AMOUNTS PERMITTED FOR SUCH FISCAL YEAR AS PROVIDED
ABOVE; AND (II) NET CASH INVESTMENT COSTS MADE WITH THE PROCEEDS OF ANY
REINVESTMENT DEFERRED AMOUNT.


 

8.8.                              Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

 


(A)                                  EXTENSIONS OF TRADE CREDIT IN THE ORDINARY
COURSE OF BUSINESS;


 


(B)                                 INVESTMENTS IN CASH EQUIVALENTS;


 


(C)                                  GUARANTEE OBLIGATIONS PERMITTED BY
SECTION 8.2;

 

73

--------------------------------------------------------------------------------


 


(D)                                 LOANS AND ADVANCES TO EMPLOYEES OF ANY GROUP
MEMBER IN THE ORDINARY COURSE OF BUSINESS (INCLUDING FOR TRAVEL, ENTERTAINMENT
AND RELOCATION EXPENSES) IN AN AGGREGATE AMOUNT FOR ALL GROUP MEMBERS NOT TO
EXCEED $1,000,000 AT ANY ONE TIME OUTSTANDING;


 


(E)                                  INVESTMENTS IN ASSETS USEFUL IN THE
BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES MADE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES WITH THE PROCEEDS OF ANY REINVESTMENT DEFERRED AMOUNT (PROVIDED
THAT ANY SUCH INVESTMENTS CONSTITUTING INVESTMENTS IN FOREIGN SUBSIDIARIES SHALL
BE INCLUDED IN THE MAXIMUM AMOUNT PERMITTED UNDER SECTION 8.8(P),
NOTWITHSTANDING THE EXCLUSION IN SUCH CLAUSE REGARDING PROCEEDS OF REINVESTMENT
DEFERRED AMOUNTS);


 


(F)                                    INTERCOMPANY INVESTMENTS BY ANY GROUP
MEMBER IN THE BORROWER OR ANY PERSON THAT, PRIOR TO SUCH INVESTMENT, IS A
SUBSIDIARY GUARANTOR; PROVIDED THAT ANY SUCH INVESTMENT IN THE FORM OF LOANS OR
ADVANCES SHALL BE EVIDENCED BY A SUBORDINATED INTERCOMPANY NOTE WHICH SHALL (TO
THE EXTENT REPRESENTING OBLIGATIONS OWED TO A LOAN PARTY) BE PLEDGED TO THE
ADMINISTRATIVE AGENT;


 


(G)                                 PERMITTED ACQUISITIONS AND CAPITAL
EXPENDITURES PERMITTED UNDER THIS AGREEMENT;


 


(H)                                 HEDGE AGREEMENTS ENTERED INTO FOR
NON-SPECULATIVE PURPOSES AND OTHERWISE PERMITTED UNDER THIS AGREEMENT;


 


(I)                                     EARNEST MONEY DEPOSITS REQUIRED IN
CONNECTION WITH PERMITTED ACQUISITIONS;


 


(J)                                     ANY LOAN PARTY MAY CAPITALIZE OR FORGIVE
ANY INDEBTEDNESS OWED TO IT BY ANY OTHER LOAN PARTY;


 


(K)                                  INVESTMENTS ACQUIRED IN CONNECTION WITH
PERMITTED ACQUISITIONS;


 


(L)                                     INVESTMENTS ACQUIRED IN CONNECTION WITH
THE SETTLEMENT OF ACCOUNTS, BANKRUPTCY OR REORGANIZATION OF SUPPLIERS OR
CUSTOMERS;


 


(M)                               INVESTMENTS RECEIVED AS THE NON-CASH PORTION
OF CONSIDERATION RECEIVED IN CONNECTION WITH DISPOSITIONS PERMITTED UNDER THIS
AGREEMENT;


 


(N)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY LOAN PARTY AND ITS SUBSIDIARIES MAY ACCEPT NOTES FROM OFFICERS, DIRECTORS
AND EMPLOYEES IN EXCHANGE FOR EQUITY INTERESTS PURCHASED BY SUCH OFFICERS,
DIRECTORS OR EMPLOYEES PURSUANT TO A STOCK OWNERSHIP OR PURCHASE PLAN OR
COMPENSATION PLAN OF SUCH LOAN PARTY OR SUBSIDIARY;


 


(O)                                 THE BORROWER OR ANY OF ITS SUBSIDIARIES MAY
MAKE A LOAN TO, OR AN INVESTMENT IN, HOLDINGS THAT COULD OTHERWISE BE MADE AS A
RESTRICTED PAYMENT;


 


(P)                                 IN ADDITION TO INVESTMENTS OTHERWISE
EXPRESSLY PERMITTED BY THIS SECTION, INVESTMENTS BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT (VALUED AT COST) NOT TO EXCEED $10,000,000
DURING THE TERM OF THIS AGREEMENT (EXCLUDING ANY INVESTMENT MADE

 

74

--------------------------------------------------------------------------------

 


 


WITH THE PROCEEDS OF (X) ANY REINVESTMENT DEFERRED AMOUNT OR (Y) EQUITY
ISSUANCES OF HOLDINGS NOT OTHERWISE REQUIRED TO BE APPLIED PURSUANT TO
SECTION 4.2(A)); AND


 

(q)                                 Investments existing on the Closing Date set
forth on Schedule 8.8.

 

The amount of any Investment shall be the initial amount of such Investment less
all repayments, returns, dividends and distributions received in respect of such
Investment and less all liabilities expressly assumed by another person in
connection with the sale of such Investment.

 

8.9.                              Optional Payments and Modifications of Certain
Debt Instruments.  (a)  Make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Indebtedness the payment of principal and
interest of which and other obligations of the Borrower or any of its
Subsidiaries in respect of which are subordinated to the prior payment in full
of the obligations hereunder (other than the Senior Subordinated Notes, which
may be refinanced with the proceeds of a Permitted Refinancing or an equity
issuance of Holdings pursuant to the terms hereof), (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Indebtedness described in clause
(a) (including the Senior Subordinated Notes) (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon or (ii) could not reasonably be
expected to increase the obligations of the obligor or confer additional rights
on the holder of such subordinated Indebtedness, in each case, in a manner
reasonably expected to be materially adverse to the interests of the Lenders; or
(c) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or any
other defined term having a similar purpose) for the purposes of the indenture
governing the Senior Subordinated Notes or any Permitted Refinancing thereof.


 

8.10.                        Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Holdings, the Borrower or any Wholly Owned
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement or (b) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, (i) Holdings may enter into the merger with POI Acquisition I, Inc.
as permitted by Section 8.4(c) (which merger may be accomplished by an exchange
of the existing shares of Holdings held by such entity for identical shares of
Holdings which are concurrently distributed to the equityholders of POI
Acquisition I, Inc. in accordance with their interests therein and immediately
followed by the dissolution of POI Acquisition I, Inc.), and (ii) the Borrower
and its Subsidiaries may:

 


(A)                                  PAY COMPENSATION, EXPENSE REIMBURSEMENT AND
INDEMNITIES TO OFFICERS AND DIRECTORS OF THE LOAN PARTIES AND THEIR SUBSIDIARIES
IN THE ORDINARY COURSE OF BUSINESS;

 

75

--------------------------------------------------------------------------------


 


(B)                                 ENTER INTO EMPLOYMENT CONTRACTS WITH
OFFICERS AND MANAGEMENT OF THE LOAN PARTIES AND THEIR SUBSIDIARIES;


 


(C)                                  ENGAGE IN TRANSACTIONS SOLELY AMONG FOREIGN
SUBSIDIARIES;


 


(D)                                 PAY EXPENSE REIMBURSEMENTS PURSUANT TO THE
MANAGEMENT AGREEMENT SUBSTANTIALLY IN THE FORM MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT PRIOR TO THE CLOSING DATE, AND WITHOUT FURTHER MODIFICATION
THERETO AS TO AMOUNTS PAYABLE THEREUNDER; AND


 


(E)                                  SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, PAY TO THE SPONSOR AND ITS CONTROL
INVESTMENT AFFILIATES MONITORING AND TRANSACTIONS FEES PURSUANT TO THE
MANAGEMENT AGREEMENT SUBSTANTIALLY IN THE FORM MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT PRIOR TO THE CLOSING DATE, AND WITHOUT FURTHER MODIFICATION
THERETO AS TO AMOUNTS PAYABLE THEREUNDER; PROVIDED THAT THE AGGREGATE AMOUNT OF
MONITORING FEES PAID IN CASH SHALL NOT TO EXCEED $1,500,000 IN ANY FISCAL YEAR
OF HOLDINGS; PROVIDED FURTHER, THAT SUCH FEES NOT PAID SHALL ACCRUE AND BE PAID
WHEN THE APPLICABLE DEFAULT OR EVENT OF DEFAULT HAS BEEN CURED OR WAIVED AND NO
ADDITIONAL DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
ARISE AS A RESULT OF SUCH PAYMENT.


 

8.11.                        Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by any Group Member of real or
personal property that has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member.

 

8.12.                        Hedge Agreements.  Enter into any Hedge Agreement,
except Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.

 

8.13.                        Changes in Fiscal Periods.  Permit the fiscal year
of the Borrower to end on a day other than December 31 or change Holdings’
method of determining fiscal quarters.

 

8.14.                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Group Member to create, incur, assume or suffer to exist any Lien upon any
of its property or revenues, whether now owned or hereafter acquired, other than
(a) this Agreement and the other Loan Documents, (b) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (c) the documentation evidencing the Senior
Subordinated Notes and any Permitted Refinancing thereof, (d) contained in
agreements relating to the sale of a Subsidiary permitted hereunder pending such
sale and only with respect to the specific property subject to sale,
(e) contained in agreements evidencing Indebtedness permitted under
Section 8.2(k), solely with respect to property of Foreign Subsidiaries and
(f) contained in licenses or leases entered into in the ordinary course of
business.

 

76

--------------------------------------------------------------------------------


 

8.15.                        Clauses Restricting Subsidiary Distributions. 
Enter into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the Capital Stock or assets of
such Subsidiary, (iii) contained in the documentation evidencing the Senior
Subordinated Notes and any Permitted Refinancing thereof, (iv) contained in
licenses or leases entered into in the ordinary course of business,
(v) contained in agreements relating to the sale of assets permitted hereunder
pending such sale and only with respect to the specific property subject to
sale, and (vi) contained in agreements evidencing Indebtedness permitted under
Section 8.2(k), solely with respect to property of Foreign Subsidiaries.

 

8.16.                        Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date of this Agreement or that
are reasonably related thereto.

 

8.17.                        Limitations on the Activities of Holdings.  In the
case of Holdings, notwithstanding anything to the contrary in this Agreement or
any other Loan Document, (a) conduct, transact or otherwise engage in, or commit
to conduct, transact or otherwise engage in, any material business or operations
other than those incidental to its ownership of the Capital Stock of the
Borrower and activities incidental to the maintenance of its corporate
existence, (b) incur, create, assume or suffer to exist any material
Indebtedness or other liabilities or financial obligations, except
(i) nonconsensual obligations imposed by operation of law, (ii) pursuant to the
Loan Documents to which it is a party and (iii) obligations with respect to its
Capital Stock, or (c) own, lease, manage or otherwise operate any material
properties or assets (including cash (other than cash received in connection
with dividends made by the Borrower in accordance with Section 8.6 pending
application in the manner contemplated by said Section or cash to be contributed
to the Borrower) and cash equivalents) other than the ownership of shares of
Capital Stock of the Borrower.

 


SECTION 9.  EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH
THE TERMS HEREOF; OR THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR
REIMBURSEMENT OBLIGATION, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, WITHIN FIVE BUSINESS DAYS AFTER ANY SUCH INTEREST OR OTHER
AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR

 

77

--------------------------------------------------------------------------------


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY ANY LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS
CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED
BY IT AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY SUCH OTHER
LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INACCURATE IN ANY MATERIAL RESPECT ON OR
AS OF THE DATE MADE OR DEEMED MADE EXCEPT FOR REPRESENTATIONS AND WARRANTIES
WHICH SPECIFICALLY RELATE TO AN EARLIER SPECIFIC DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN INACCURATE IN ANY MATERIAL
RESPECT AS OF SUCH EARLIER DATE; OR


 


(C)                                  (I)  ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF
SECTION 7.4(A) (WITH RESPECT TO HOLDINGS AND THE BORROWER ONLY),
SECTION 7.7(A) OR SECTION 8 OF THIS AGREEMENT OR SECTIONS 5.5 AND 5.7(B) OF THE
GUARANTEE AND COLLATERAL AGREEMENT OR (II) AN “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN ANY MORTGAGE SHALL HAVE OCCURRED AND BE CONTINUING; OR


 


(D)                                 ANY LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF
THIS SECTION), AND SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF 30 DAYS AFTER THE
EARLIER OF (I) AN OFFICER OF SUCH LOAN PARTY BECOMING AWARE OF SUCH DEFAULT OR
(II) RECEIPT BY THE BORROWER OF NOTICE FROM THE ADMINISTRATIVE AGENT OR ANY
LENDER OF SUCH DEFAULT; OR


 


(E)                                  ANY GROUP MEMBER SHALL (I) DEFAULT IN
MAKING ANY PAYMENT OF ANY PRINCIPAL OF ANY INDEBTEDNESS (INCLUDING ANY GUARANTEE
OBLIGATION, BUT EXCLUDING THE LOANS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH
RESPECT THERETO; OR (II) DEFAULT IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY
SUCH INDEBTEDNESS BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT
OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (III) DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING,
SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST,
THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO
PERMIT THE HOLDER OR BENEFICIARY OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON
BEHALF OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF
REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR TO
BECOME SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE OBLIGOR THEREUNDER OR (IN
THE CASE OF ANY SUCH INDEBTEDNESS CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME
PAYABLE; PROVIDED, THAT A DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I),
(II) OR (III) OF THIS PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF
DEFAULT UNLESS, AT SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE
TYPE DESCRIBED IN CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL HAVE
OCCURRED AND BE CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING
PRINCIPAL AMOUNT OF WHICH EXCEEDS IN THE AGGREGATE $15,000,000; OR


 


(F)                                    (I) ANY GROUP MEMBER SHALL COMMENCE ANY
CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, ADMINISTRATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER
FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,
LIQUIDATION, DISSOLUTION, COMPOSITION, RECEIVERSHIP OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL

 

78

--------------------------------------------------------------------------------


 


OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY GROUP MEMBER SHALL MAKE A GENERAL
ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF
AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR
(IV) ANY GROUP MEMBER SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS
CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE
(I), (II), OR (III) ABOVE; OR (V) ANY GROUP MEMBER SHALL GENERALLY NOT, OR SHALL
BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY TO GENERALLY, PAY ITS
DEBTS AS THEY BECOME DUE; OR


 


(G)                                 (I) ANY PERSON SHALL ENGAGE IN ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE) INVOLVING ANY PLAN, (II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS
DEFINED IN SECTION 302 OF ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH
RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON
THE ASSETS OF ANY GROUP MEMBER OR ANY COMMONLY CONTROLLED ENTITY, (III) A
REPORTABLE EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO
HAVE A TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO
TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF
PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS, IN THE REASONABLE OPINION OF THE
REQUIRED LENDERS, LIKELY TO RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES
OF TITLE IV OF ERISA, (IV) ANY SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES
OF TITLE IV OF ERISA, (V) ANY GROUP MEMBER OR ANY COMMONLY CONTROLLED ENTITY
SHALL, OR IN THE REASONABLE OPINION OF THE REQUIRED LENDERS IS LIKELY TO, INCUR
ANY LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR
REORGANIZATION OF, A MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION
SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN; AND IN EACH CASE IN CLAUSES (I),
(III), (IV), (V) AND (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL
OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD, IN THE SOLE JUDGMENT OF THE
REQUIRED LENDERS, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(H)                                 ONE OR MORE JUDGMENTS OR DECREES SHALL BE
ENTERED AGAINST ANY GROUP MEMBER INVOLVING IN THE AGGREGATE A LIABILITY
(EXCLUDING AMOUNTS COVERED BY INSURANCE AS TO WHICH THE RELEVANT INSURANCE
COMPANY HAS NOT DENIED COVERAGE, AFTER REACHING A FINAL DECISION REGARDING SUCH
COVERAGE) OF $15,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT
HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 45 DAYS
FROM THE ENTRY THEREOF; OR


 


(I)                                     ANY OF THE SECURITY DOCUMENTS (EXCEPT
THOSE THAT RELATE SOLELY TO AN IMMATERIAL PORTION OF THE COLLATERAL) SHALL
CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY
AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF THE
SECURITY DOCUMENTS (OTHER THAN ANY SUCH LIEN ON AN IMMATERIAL PORTION OF THE
COLLATERAL) SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY
PURPORTED TO BE CREATED THEREBY; OR

 

79

--------------------------------------------------------------------------------


 


(J)                                     THE GUARANTEE CONTAINED IN SECTION 2 OF
THE GUARANTEE AND COLLATERAL AGREEMENT SHALL CEASE, FOR ANY REASON OTHER THAN IN
ACCORDANCE WITH ITS TERMS, TO BE IN FULL FORCE AND EFFECT OR ANY LOAN PARTY OR
ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

 


(K)                                  (I) AT ANY TIME PRIOR TO A QUALIFIED PO,
THE PERMITTED INVESTORS SHALL FAIL TO OWN DIRECTLY OR INDIRECTLY, BENEFICIALLY
AND OF RECORD, CAPITAL STOCK REPRESENTING AT LEAST 51% OF THE AGGREGATE ORDINARY
VOTING POWER AND AGGREGATE EQUITY VALUE REPRESENTED BY THE ISSUED AND
OUTSTANDING CAPITAL STOCK OF HOLDINGS; (II) AFTER A QUALIFIED PO, ANY “PERSON”
OR “GROUP” (WITHIN THE MEANING OF RULE 13D-5 OF THE SECURITIES EXCHANGE ACT OF
1934 AS IN EFFECT ON THE DATE HEREOF) OTHER THAN THE PERMITTED INVESTORS SHALL
OWN DIRECTLY OR INDIRECTLY, BENEFICIALLY OR OF RECORD, CAPITAL STOCK
REPRESENTING EITHER (A) MORE THAN 35% OF EITHER THE AGGREGATE ORDINARY VOTING
POWER OR THE AGGREGATE EQUITY VALUE REPRESENTED BY THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF HOLDINGS OR (B) A GREATER PERCENTAGE OF EITHER THE AGGREGATE
ORDINARY VOTING POWER OR THE AGGREGATE EQUITY VALUE REPRESENTED BY THE ISSUED
AND OUTSTANDING CAPITAL STOCK OF HOLDINGS THEN HELD, DIRECTLY OR INDIRECTLY,
BENEFICIALLY AND OF RECORD, BY THE PERMITTED INVESTORS; (III) A MAJORITY OF THE
SEATS (OTHER THAN VACANT SEATS) ON THE BOARD OF DIRECTORS OF HOLDINGS SHALL AT
ANY TIME BE OCCUPIED BY PERSONS WHO ARE NOT CONTINUING DIRECTORS; (IV) HOLDINGS
SHALL AT ANY TIME FAIL TO OWN DIRECTLY OR INDIRECTLY, BENEFICIALLY AND OF
RECORD, 100% OF EACH CLASS OF ISSUED AND OUTSTANDING CAPITAL STOCK OF THE
BORROWER FREE AND CLEAR OF ALL LIENS (OTHER THAN LIENS CREATED BY THE GUARANTEE
AND COLLATERAL AGREEMENT AND LIENS ARISING AS A MATTER OF LAW THAT DO NOT
DETRACT FROM THE VALUE THEREOF IN ANY MATERIAL RESPECT); OR (V) A SPECIFIED
CHANGE OF CONTROL SHALL OCCUR; OR


 


(L)                                     THE SENIOR SUBORDINATED NOTES, ANY
PERMITTED REFINANCING THEREOF OR THE GUARANTEES THEREOF SHALL CEASE, FOR ANY
REASON, TO BE VALIDLY SUBORDINATED TO THE OBLIGATIONS OR THE OBLIGATIONS OF THE
SUBSIDIARY GUARANTORS UNDER THE GUARANTEE AND COLLATERAL AGREEMENT, AS THE CASE
MAY BE, AS PROVIDED IN THE DOCUMENTATION GOVERNING SUCH SENIOR SUBORDINATED
NOTES OR PERMITTED REFINANCING THEREOF, AS THE CASE MAY BE, OR ANY LOAN PARTY,
ANY AFFILIATE OF ANY LOAN PARTY, THE TRUSTEE IN RESPECT OF THE SENIOR
SUBORDINATED NOTES (OR SUCH PERMITTED REFINANCING THEREOF) OR THE HOLDERS OF AT
LEAST 25% IN AGGREGATE PRINCIPAL AMOUNT OF THE SENIOR SUBORDINATED NOTES (OR
INDEBTEDNESS COMPRISING SUCH PERMITTED REFINANCING THEREOF) SHALL SO ASSERT;
THEN, AND IN ANY SUCH EVENT, (A) IF SUCH EVENT IS AN EVENT OF DEFAULT SPECIFIED
IN CLAUSE (I) OR (II) OF PARAGRAPH (F) ABOVE WITH RESPECT TO THE BORROWER,
AUTOMATICALLY THE COMMITMENTS SHALL IMMEDIATELY TERMINATE AND THE LOANS
HEREUNDER (WITH ACCRUED INTEREST THEREON) AND ALL OTHER AMOUNTS OWING UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS (INCLUDING ALL AMOUNTS OF L/C
OBLIGATIONS, WHETHER OR NOT THE BENEFICIARIES OF THE THEN OUTSTANDING LETTERS OF
CREDIT SHALL HAVE PRESENTED THE DOCUMENTS REQUIRED THEREUNDER) SHALL IMMEDIATELY
BECOME DUE AND PAYABLE, AND (B) IF SUCH EVENT IS ANY OTHER EVENT OF DEFAULT,
EITHER OR BOTH OF THE FOLLOWING ACTIONS MAY BE TAKEN:  (I) WITH THE CONSENT OF
THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT MAY, OR UPON THE REQUEST OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE BORROWER
DECLARE THE REVOLVING COMMITMENTS TO BE TERMINATED FORTHWITH, WHEREUPON THE
REVOLVING COMMITMENTS SHALL IMMEDIATELY TERMINATE; AND (II) WITH THE CONSENT OF
THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT MAY, OR UPON THE REQUEST OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT SHALL, BY NOTICE TO THE BORROWER,
DECLARE THE LOANS HEREUNDER (WITH ACCRUED INTEREST THEREON) AND ALL OTHER
AMOUNTS OWING UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS

 

80

--------------------------------------------------------------------------------


 

(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto). 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 


SECTION 10.  THE AGENTS


 

10.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints each Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes such Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to such Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto.   Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

 

10.2.                        Delegation of Duties.  Each Agent may execute any
of its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

 

10.3.                        Exculpatory Provisions.  Neither any Agent nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document

 

81

--------------------------------------------------------------------------------


 

or in any certificate, report, statement or other document referred to or
provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

10.4.                        Reliance by Agents.  Each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by such Agent.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  Each Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans.

 

10.5.                        Notice of Default.  No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

 

10.6.                        Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any

 

82

--------------------------------------------------------------------------------


 

Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

10.7.                        Indemnification.  The Lenders agree to indemnify
each Agent in its capacity as such (to the extent not reimbursed by Holdings or
the Borrower and without limiting the obligation of Holdings or the Borrower to
do so), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

 

10.8.                        Agent in Its Individual Capacity.  Each Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and

 

83

--------------------------------------------------------------------------------


 

may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.

 

10.9.                        Successor Administrative Agent.  The Administrative
Agent may resign as Administrative Agent upon 10 Business Days’ notice to the
Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 9(a) or Section 9(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
Business Days following a retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall assume and perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above.  The Syndication Agent
may, at any time, by notice to the Lenders and the Administrative Agent, resign
as Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the Administrative Agent, without any
further act by the Syndication Agent, the Administrative Agent or any Lender. 
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

10.10.                  Agents Generally.  Except as expressly set forth herein,
no Agent shall have any duties or responsibilities hereunder in its capacity as
such.

 

10.11.                  The Lead Arrangers.  Each Lead Arranger, in its capacity
as such, shall have no duties or responsibilities, and shall incur no liability,
under this Agreement and other Loan Documents.

 

10.12.                  Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax.  If any
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including any penalties or interest

 

84

--------------------------------------------------------------------------------


 

and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.

 


SECTION 11.  MISCELLANEOUS


 

11.1.                        Amendments and Waivers.  Neither this Agreement,
any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 11.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive any
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates, which waiver shall be effective with the consent of the
Required Lenders) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; 
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release any Subsidiary Guarantor from its obligations under the
Guarantee and Collateral Agreement (except as otherwise expressly permitted
hereunder or under the other Loan Documents), in each case without the written
consent of all Lenders; (iv) amend, modify or waive any condition precedent to
any extension of credit under the Revolving Facility set forth in Section 6.2
(including in connection with any waiver of an existing Default or Event of
Default) without the written consent of the Majority Facility Lenders with
respect to the Revolving Facility; (v) amend, modify or waive any provision of
Section 4.8 without the written consent of the Majority Facility Lenders in
respect of the Facility adversely affected thereby; (vi) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders under such Facility;
(vii) reduce the amounts required to be applied to prepay the Loans pursuant to
section 4.2, or amend any of the defined terms herein in such a manner as to
create a similar result without the written consent of the Majority Facility
Lenders of each adversely affected facility; (viii) amend, modify or waive any
provision of Section 10 without the written consent of each Agent adversely
affected thereby; (ix) amend, modify or waive any provision of Section 3.3 or
3.4 without the written

 

85

--------------------------------------------------------------------------------


 

consent of the Swingline Lender; or (x) amend, modify or waive any provision of
Sections 3.7 to 3.14 without the written consent of the Issuing Lender.  Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided, that no such amendment shall permit the Additional Extensions
of Credit to share ratably with or with preference to the Term Loans in the
application of mandatory prepayments without the consent of the Majority
Facility Lenders under the Term Loan Facility or otherwise to share ratably with
or with preference to the Revolving Extensions of Credit without the consent of
the Majority Facility Lenders under the Revolving Facility.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Refinanced Term Loans, (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Refinanced Term Loans at the time of
such refinancing and (d) all other terms applicable to such Replacement Term
Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

11.2.                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of Holdings, the
Borrower and the

 

86

--------------------------------------------------------------------------------


 

Agents, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

Holdings:                                                                                                                                                                                           
Protection One, Inc.
1035 N. 3rd Street, Suite 101
Lawrence, KS  66044
Attention: Darius Nevin
Telecopy: (877) 299-0111
Telephone: (305) 594-0231

 

The
Borrower:                                                                                                                                                                   
Protection One Alarm Monitoring, Inc.
1035 N. 3rd Street, Suite 101
Lawrence, KS  66044
Attention: Darius Nevin
Telecopy: (877) 299-0111
Telephone: (305) 594-0231

 

with a copy to:

 

                                                                                                                                                                                                                                               
Kirkland & Ellis LLP
Attention: Louis R. Hernandez
200 East Randolph Drive
Chicago, Illinois 60601-6636
Telecopy: (312)861-2200
Telephone: (312)-861-2029

 

The Administrative
Agent:                                                                                                
Bear Stearns Corporate Lending Inc.
383 Madison Avenue
New York, NY  10179
Attention:  Stephen O’Keefe
Telecopy:  (212) 272-9743
Telephone:  (212) 272-9430

 

with a copy to:

 

                                                                                                                                                                                                                                               
Latham & Watkins LLP
Attention: Michele O. Penzer
885 Third Avenue, Suite 1000
New York, New York 10022
Telecopy: (212) 751-4864
Telephone: (212)-906-1200

 

87

--------------------------------------------------------------------------------


 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

11.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4.                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

11.5.                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse each Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one counsel to such Agents (together with such other special or
local counsel as such Agents may deem appropriate) and filing and recording fees
and expenses, with statements with respect to the foregoing to be submitted to
the Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a monthly basis or such other
periodic basis as such Agent shall deem appropriate, provided, however, that the
Borrower shall have received an invoice or similar writing setting forth such
charges in reasonable detail prior to the date such amounts are due, (b) to pay
or reimburse each Lender and Agent for all its out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of counsel to each Lender and of counsel to such
Agent, (c) to pay, indemnify, and hold each Lender and Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other

 

88

--------------------------------------------------------------------------------


 

documents, and (d) to pay, indemnify, and hold each Lender and Agent and their
respective officers, directors, employees, Affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties or the unauthorized
use by Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons and the reasonable fees and expenses of one legal
counsel (in addition to such local and special counsel as the Indemnitees shall
deem appropriate) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to (i) Indemnified Liabilities to the extent such Indemnified Liabilities are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee (or any of its officers, directors, or employees acting within the
scope of their duties), (ii) claims brought solely by one Indemnitee against
another, or (iii) special, exemplary, consequential or punitive damages arising
out of the transactions contemplated hereunder; provided further, that it is
understood the provisions of clause (d) as to each Lender are not intended to
grant additional rights to Lenders similar to those granted to the Agents under
clause (a) above, the reimbursement of which is intended to be controlled solely
by such clause.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee.  All
amounts due under this Section 11.5 shall be payable not later than 10 days
after written demand therefor.  Statements payable by the Borrower pursuant to
this Section 11.5 shall be submitted to Darius Nevin (Telephone No. (305)
599-0231) (Telecopy No. (877) 299-0111), at the address of the Borrower set
forth in Section 11.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 11.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

11.6.                        Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

89

--------------------------------------------------------------------------------


 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
(EACH, AN “ASSIGNEE”) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF:


 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (i) to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person or (ii) of
Term Loans; and

 

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment, except in the case of an
assignment of a Revolving Commitment to an Assignee that does not already have a
Revolving Commitment.

 

(II) ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all appropriate tax
forms required under Section 4.10; and

 

(C) in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement and the other Loan Documents, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such CLO.

 

(III) SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED

 

90

--------------------------------------------------------------------------------


 

BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT
OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10, 4.11 AND 11.5).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS SECTION 10.6 SHALL BE TREATED FOR PURPOSES OF
THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE
BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENTS AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER
WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY PURSUANT TO THE PROVISO TO THE SECOND SENTENCE OF

 

91

--------------------------------------------------------------------------------


 


SECTION 11.1 AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH
(C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE
ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10 OR 4.11 TO THE SAME EXTENT AS IF
IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO
PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11.7(B) AS THOUGH IT WERE A
LENDER, PROVIDED SUCH PARTICIPANT SHALL BE SUBJECT TO SECTION 11.7(A) AS THOUGH
IT WERE A LENDER.


 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 4.10 unless such Participant complies with
Section 4.10(e).

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

(f)                                    Notwithstanding the foregoing, any
Conduit Lender may assign any or all of the Loans it may have funded hereunder
to its designating Lender without the consent of the Borrower or the
Administrative Agent and without regard to the limitations set forth in
Section 11.6(b).  Each of Holdings, the Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

 

11.7.                        Adjustments; Set-off.  (a)  Except to the extent
that this Agreement expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefited Lender”) shall receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 9(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefited

 

92

--------------------------------------------------------------------------------


 

Lender shall purchase for cash from the other Lenders a participating interest
in such portion of the Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.


 


(B)                                 UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO HOLDINGS OR THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY
HOLDINGS AND THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY
AMOUNT BECOMING DUE AND PAYABLE BY HOLDINGS OR THE BORROWER HEREUNDER (WHETHER
AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET OFF AND
APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, OTHER THAN PAYROLL ACCOUNTS, TAX
WITHHOLDING ACCOUNTS AND TRUST ACCOUNTS), IN ANY CURRENCY, AND ANY OTHER
CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE
ACCOUNT OF HOLDINGS OR THE BORROWER, AS THE CASE MAY BE.  EACH LENDER AGREES
PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH
SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE
SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 

11.8.                        Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

11.9.                        Severability.  Any provision of this Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.10.                  Integration.  This Agreement and the other Loan
Documents represent the entire agreement of Holdings, the Borrower, the Agents
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

11.11.                  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

93

--------------------------------------------------------------------------------


 

11.12.                  Submission To Jurisdiction; Waivers.  Each of Holdings
and the Borrower hereby irrevocably and unconditionally:

 


(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
HOLDINGS OR THE BORROWER, AS THE CASE MAY BE AT ITS ADDRESS SET FORTH IN
SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


 

11.13.                  Acknowledgments.  Each of Holdings and the Borrower
hereby acknowledges that:

 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS;


 


(B)                                 NO AGENT OR LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO HOLDINGS OR THE BORROWER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE AGENTS AND LENDERS, ON THE ONE HAND, AND HOLDINGS AND
THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY
THAT OF DEBTOR AND CREDITOR; AND


 


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE LENDERS OR AMONG HOLDINGS, THE BORROWER AND THE
LENDERS.


 

11.14.                  Releases of Guarantees and Liens.  (a)  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 11.1) to take any action requested by the

 

94

--------------------------------------------------------------------------------


 

Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 11.1 or (ii) under the circumstances described in paragraph (b) below.


 


(B)                                 AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT
OBLIGATIONS AND THE OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN
OBLIGATIONS UNDER OR IN RESPECT OF HEDGE AGREEMENTS) SHALL HAVE BEEN PAID IN
FULL, THE COMMITMENTS HAVE BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE
OUTSTANDING, THE COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED BY THE
SECURITY DOCUMENTS, AND THE SECURITY DOCUMENTS AND ALL OBLIGATIONS (OTHER THAN
THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE AGENT
AND EACH LOAN PARTY UNDER THE SECURITY DOCUMENTS SHALL TERMINATE, ALL WITHOUT
DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PERSON.


 

11.15.                  Confidentiality.  Each Agent and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party or
the Sponsor pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Affiliate of any of them, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Hedge Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
Affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed (except pursuant to a breach of the
confidentiality obligations of this Section 11.15), (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document;  provided, unless specifically prohibited by
applicable law or court order, each Lender shall make reasonable efforts to
notify the Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information.

 

11.16.                  WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

11.17.                  Delivery of Addenda.  Each initial Lender shall become a
party to this Agreement by delivering to the Administrative Agent an Addendum
duly executed by such Lender.

 

95

--------------------------------------------------------------------------------


 

11.18.                  Subordination of Intercompany Indebtedness

 

Each of the Borrower and Holdings agrees that it will not become obligated or
otherwise liable for any intercompany Indebtedness that is owed to any
Subsidiary, unless such Subsidiary agrees that (a) such Indebtedness is
completely subordinated to the Obligations and subject in rights of payment to
the prior payment in full of the Obligations (other than contingent indemnity
obligations for which no claim has been made), (b) if an Event of Default has
occurred and is continuing, no payment on any such Indebtedness shall be made
until the payment in full of the Obligations, and (c) such Indebtedness shall be
evidenced by a Subordinated Intercompany Note, which note, if evidencing
obligations owed to a Loan Party, shall be pledged as Collateral to the
Administrative Agent.

 

11.19.                  USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Publ. L. 107-56 (signed into law October 26, 2001)), (the “Patriot Act”), and
the Lenders’ policies and practices, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

PROTECTION ONE, INC.,

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Name:  Richard Ginsburg

 

Title:  President and CEO

 

 

 

 

 

PROTECTION ONE ALARM MONITORING,
INC.,

 

 

 

By:

 /s/ Richard Ginsburg

 

 

Name:  Richard Ginsburg

 

Title:  President and CEO

 

 

 

 

 

 

 

BEAR, STEARNS & CO. INC., as Joint Lead
Arranger and Joint Bookrunner

 

 

 

 

 

By:

 /s/ R. Bram Smith

 

 

Name:  R. Bram Smith

 

Title:  VP

 

 

 

 

 

 

 

LEHMAN BROTHERS INC., as Joint Lead
Arranger and Joint Bookrunner

 

 

 

 

 

By:

 /s/ V. Paul Arzouian

 

 

Name:  V. Paul Arzouian

 

Title:  Senior VP

 

 

 

 

 

 

 

BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent and as a Lender

 

 

 

 

 

By:

 /s/ R. Bram Smith

 

 

Name:  R. Bram Smith

 

Title:  VP

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as
Syndication Agent and as a Lender

 

 

 

 

 

By:

 /s/ V. Paul Arzouian

 

 

Name:  V. Paul Arzouian

 

Title:  Authorized Signatory

 

 

 

 

 

HARRIS NESBITT FINANCING, INC., as Co-
Documentation Agent and as a Lender

 

 

 

 

 

By:

 /s/ Juliet Barnes

 

 

Name:  Juliet Barnes

 

Title:  Director

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and as a Lender

 

 

 

 

 

By:

 /s/ ILLEGIBLE

 

 

Name:  ILLEGIBLE

 

Title:  VP

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 /s/ Gail F. Scannell

 

 

Name:  Gail F. Scannell

 

Title:  VP

 

--------------------------------------------------------------------------------


 

Annex A

 

PRICING GRID FOR REVOLVING LOANS AND SWINGLINE LOANS

 

Pricing
Level

 

Applicable Margin
for Eurodollar Loans

 

Applicable Margin for Base
Rate Loans

 

I

 

3.25

%

2.25

%

II

 

3.00

%

2.00

%

III

 

2.75

%

1.75

%

IV

 

2.50

%

1.50

%

V

 

2.25

%

1.25

%

 

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted,
on and after the first Adjustment Date (as defined below) occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
based on changes in the Consolidated Leverage Ratio, with such adjustments to
become effective on the date (the “Adjustment Date”) that is three Business Days
after the date on which the relevant financial statements are delivered to the
Lenders pursuant to Section 7.1 and to remain in effect until the next
adjustment to be effected pursuant to this paragraph.  If any financial
statements referred to above are not delivered within the time periods specified
in Section 7.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply.  On each Adjustment Date, the
Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted to
be equal to the Applicable Margins opposite the Pricing Level determined to
exist on such Adjustment Date from the financial statements relating to such
Adjustment Date.

 

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

 

“Pricing Level I”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is greater than or equal to 3.50 to 1.00.

 

“Pricing Level II”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.50 to 1.00 but greater
than or equal to 3.00 to 1.00.

 

“Pricing Level III”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 3.00 to 1.00 but greater
than or equal to 2.50 to 1.00.

 

“Pricing Level IV”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.50 to 1.00 but greater
than or equal to 2.00 to 1.00.

 

--------------------------------------------------------------------------------


 

“Pricing Level V”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 2.00 to 1.00.

 

--------------------------------------------------------------------------------

 